 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP

10

11
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                      COUNTY OF SAN DIEGO, CENTRAL
13
   PROPER MEDIA, LLC, a California limited          Lead Case No. 37-2017-00016311-CU-BC-CTL
14 liability company; CHRISTOPHER
   RICHMOND, an individual; and DREW                (Consolidated with 37-2018-00004335-CU-MC-CTL)
15 SCHOENTRUP, an individual,
                                                    THIRD AMENDED COMPLAINT OF
16                      Plaintiffs,                 PLAINTIFFS PROPER MEDIA, LLC,
                                                    CHRISTOPHER RICHMOND, AND DREW
17           v.                                     SCHOENTRUP
18 SNOPES MEDIA GROUP, INC., formerly               DEMAND FOR JURY TRIAL
   known and having appeared as BARDAV,
19 INC., a California corporation; DAVID            The Hon. Richard S. Whitney
   MIKKELSON, an individual; VINCENT                Dept. C-68
20 GREEN, an individual; RYAN MILLER, an
   individual; and TYLER DUNN, an                   Complaint Filed:    May 4, 2017
21 individual,                                      Trial Date:         April 12, 2019
22                      Defendants.

23

24

25

26

27

28


     SMRH:488625447.6                   Page 164 of -1-
                                                     732   PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           THIRD AMENDED COMPLAINT OF PLAINTIFFS PROPER MEDIA, LLC,

 2                       CHRISTOPHER RICHMOND, AND DREW SCHOENTRUP

 3           Plaintiffs Proper Media, LLC (“Proper Media”), Christopher Richmond (“Richmond”),
 4 and Drew Schoentrup (“Schoentrup”) (collectively, “Plaintiffs”), by and through their undersigned

 5 counsel, allege as follows:

 6                                              INTRODUCTION
 7           1.         This case involves unlawful jockeying for ownership and control of the fact-
 8 checking and “fake news”-debunking website Snopes.com (“Snopes”). Snopes advertises itself as

 9 “[t]he definitive Internet reference source for urban legends, folklore, myths, rumors, and

10 misinformation[,]” and in early 2017 entered into a high-profile agreement with Facebook to

11 integrate fact-checking services into its social media platform. But while Snopes is built entirely

12 around the concepts of transparency and truth, its founder, Director, CEO and 50% shareholder,

13 Defendant David Mikkelson (“Mikkelson”), has engaged in a lengthy scheme of concealment and

14 subterfuge to gain control of the company and to drain its profits.

15           2.         Mikkelson’s focus has always been on the editorial content of Snopes, but he lacks
16 expertise in the technological and monetization aspects of the site. Additionally, before

17 undertaking the unlawful actions described herein, Mikkelson—by himself—lacked the majority

18 control of Snopes that he so desperately desired. Thus, Mikkelson conspired with co-Defendants

19 Vincent Green (“Green”) and Ryan Miller (“Miller”) to effectuate his scheme.

20           3.         Snopes is owned by Defendant Snopes Media Group, Inc. (formerly known as
21 Bardav, Inc.) (“Snopes Media Group”). Snopes Media Group was founded in 2003 by Mikkelson

22 and his then-wife, Barbara Mikkelson (“Barbara”). Mikkelson and Barbara each owned one share,

23 or 50% of the equity in Snopes Media Group.

24           4.         During the first half of 2016, in the wake of a contentious divorce between
25 Mikkelson and Barbara, Schoentrup (on behalf of his company, Proper Media, which at the time

26 was providing management services to Snopes Media Group for the Snopes.com website)

27 negotiated with Barbara to acquire her single share in Snopes Media Group (the “Barbara Share”).

28


     SMRH:488625447.6                    Page 165 of -2-
                                                      732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1             5.       Because Snopes Media Group had elected pass-through tax treatment under

 2 Subchapter S of the Internal Revenue Code, Snopes Media Group’s shareholders may not be

 3 companies (such as Proper Media, which is a limited liability company). 26 U.S.C. §

 4 1361(b)(1)(B). Thus, in July 2016, Barbara sold her share to Proper Media’s then-five individual

 5 members—Schoentrup, Richmond, Green, Miller, and Tyler Dunn (“Dunn”) (the “Proper Media

 6 Members”). It was always intended that the Proper Media Members would hold the Barbara Share

 7 solely for the benefit of Proper Media.

 8             6.       At the time of the sale, Schoentrup, Richmond, Green, Miller, and Dunn (together,

 9 the “Proper Media Members”) held the Barbara Share solely for the benefit of Proper Media in

10 accordance with their respective equity interests in Proper Media as follows:

11    Shareholder               % Interest in the Barbara Share       % Interest in Snopes Media Group
12    Schoentrup                40%                                   20%
13    Richmond                  40%                                   20%
14    Green                     6.66%                                 3.33%
15    Miller                    6.66%                                 3.33%
16    Dunn                      6.68%                                 3.34%
17

18             7.       Proper Media is a San Diego-based Internet media company. Proper Media
19 manages several top-ranked web properties and, at the time Barbara sold her share to the Proper

20 Media Members (again, to hold for the benefit of Proper Media), it was already managing a

21 significant amount of the operation of Snopes. In fact, after Proper Media took over management

22 of the Snopes website, Proper Media quickly doubled the website’s revenues and remedied many

23 technical problems that had plagued the website for years. Proper Media’s management of Snopes

24 was governed by a written General Services Agreement.

25             8.       As members and officers of Proper Media, Green and Miller owed fiduciary duties
26 both to Proper Media and to its other members under its Operating Agreement. These fiduciary

27 duties included duties of loyalty, care, and good faith, and any actions taken adversely to Proper

28 Media were expressly prohibited.


     SMRH:488625447.6                   Page 166 of -3-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           9.         Mikkelson was unhappy that, even after their divorce, Barbara maintained

 2 ownership of half of what he always considered to be his company. Thus, after Barbara sold her

 3 share to the Proper Media Members (for the benefit of Proper Media), Mikkelson sought to finally

 4 gain control of Snopes Media Group by aligning and conspiring with Green and Miller. Although

 5 Green and Miller together held only a small portion of the Barbara Share in their names (for a

 6 combined total of a 6.66% interest in Snopes Media Group), Mikkelson surmised that, when

 7 combined with his own 50% interest, it would give him majority control of the company (or

 8 56.66%).

 9           10.        Beginning in February 2017, Mikkelson conspired with Green to block Proper

10 Media’s access to the personnel, accounts, tools, and data necessary to manage the Snopes

11 website. With Green’s and Miller’s assistance, Mikkelson intentionally blocked Proper Media’s

12 access to personnel, accounts, tools, and data to enable him to take over Snopes and to prevent

13 Proper Media from performing under the General Services Agreement. Furthermore, Green,

14 without any authority, instructed other Proper Media employees not to return to the Proper Media

15 office and removed thousands of dollars of equipment used by these employees from the Proper

16 Media office. Shortly thereafter, Green and Miller resigned from Proper Media. Snopes Media

17 Group’s staff webpage was soon updated to list Green as “VP, Operations” and Miller as “VP,

18 Advertising.”

19           11.        In connection with the above-described conduct, Mikkelson induced Green and

20 Miller to breach the Proper Media Operating Agreement as well as the fiduciary duties they owed

21 to Proper Media, Schoentrup, and Richmond.

22           12.        In turn, Green and Miller induced Snopes Media Group to breach the General

23 Services Agreement.

24           13.        Mikkelson has repeatedly abused his controlling position as the CEO, Director, and

25 50% shareholder of Snopes Media Group, breached his fiduciary duties, and committed corporate

26 waste and embezzlement by, among other acts, causing Snopes Media Group to reimburse large

27 sums of his personal expenses, including lavish vacations and personal legal fees he incurred in

28 connection with his divorce from Barbara.


     SMRH:488625447.6                   Page 167 of -4-
                                                     732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           14.        Mikkelson has also abused his controlling position by directing and causing Snopes

 2 Media Group to improperly advance legal expenses that Mikkelson, Green, and Miller have

 3 personally incurred in connection with not only defending themselves against the claims asserted

 4 by Plaintiffs against them, but also their affirmative counterclaims against Plaintiffs. Mikkelson,

 5 Green, and Miller are not entitled to any advancement of their attorneys’ fees in this litigation—let

 6 alone the attorneys’ fees they have incurred in pursuing their personal claims against Plaintiffs—

 7 because they are not being sued “by reason of the fact” that they are “agents” of Snopes Media

 8 Group. Mikkelson is being sued on the basis of actions that he took for his own personal benefit,

 9 and against the interests of Snopes Media Group. Green and Miller are being sued for actions they

10 took prior to their employment at Snopes Media Group, when they were still employed by and

11 members of Proper Media, in breach of the fiduciary duties they owed to Proper Media and its

12 other members.

13           15.        Moreover, Snopes Media Group’s Board of Director’s (which at the time consisted

14 only of Mikkelson and Brad Westbrook) authorization of the advancement of attorneys’ fees to

15 Mikkelson, Green, and Miller constitutes an improper corporate transaction, which is null and

16 void and subject to rescission, because it violates both the Corporations Code and Snopes Media

17 Group’s bylaws. Among other reasons, Mikkelson is an “interested director” who cannot be

18 involved in corporate decisions regarding this lawsuit, wherein he stands accused of abusing his

19 controlling position, breaching his fiduciary duties, and siphoning corporate funds for his personal

20 use and benefit. And, yet, Mikkelson continues to be involved and indeed actively direct the

21 trajectory of this lawsuit on behalf of Snopes Media Group, including most recently by placing

22 himself on Snopes Media Group’s newly-created “special litigation committee,” which purports to

23 be charged with all corporate decision-making regarding this lawsuit.

24           16.        Mikkelson has additionally abused his controlling position at Snopes Media Group

25 by launching a fraudulent crowdfunding campaign on the GoFundMe.com website called “Save

26 Snopes,” wherein he has solicited and continues to solicit (purportedly on behalf of Snopes Media

27 Group) donations from the public based on false and materially misleading information, as well as

28 defamatory statements regarding Proper Media. Mikkelson solicited these donations on the false


     SMRH:488625447.6                   Page 168 of -5-
                                                     732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 premise that the donations received through the campaign would be used to pay for Snopes Media

 2 Group’s legal expenses incurred in connection with this lawsuit. But, instead, these funds have

 3 been used, at least in part, to pay for Mikkelson’s personal expenses, including, but not limited to,

 4 the legal expenses he has personally incurred in connection with this lawsuit. The GoFundMe

 5 campaign is merely the latest scheme in Mikkelson’s playbook to continue to use Snopes Media

 6 Group as his personal piggy bank.

 7           17.        Plaintiffs now seek relief for the harm Defendants, and each of them, have caused

 8 to them. Schoentrup and Richmond, as Snopes Media Group shareholders, additionally seek relief

 9 for the harm that Mikkelson has caused to Snopes Media Group—whose solvency and very

10 existence is threatened by his fraudulent and abusive actions.

11                                                THE PARTIES

12           18.        Plaintiff Proper Media, LLC is a California limited liability company with its
13 principal place of business in San Diego, California.

14           19.        Plaintiff Christopher Richmond is an individual residing in San Juan, Puerto Rico.
15           20.        Plaintiff Drew Schoentrup is an individual residing in San Juan, Puerto Rico.
16           21.        On information and belief, Defendant Snopes Media Group, Inc. is a California
17 corporation with its principal place of business in San Diego County, California.

18           22.        On information and belief, Defendant Mikkelson is an individual residing in or
19 around Calabasas, California; Port Orchard, Washington; or Tacoma, Washington.

20           23.        On information and belief, Defendant Green is an individual residing in San Diego
21 County, California.

22           24.        On information and belief, Defendant Miller is an individual residing in San Diego
23 County, California.

24           25.        On information and belief, Defendant Dunn is an individual residing in San Diego
25 County, California. Defendant Dunn is named in this action as a nominal defendant only pursuant

26 to Section 382 of the Code of Civil Procedure because Plaintiffs have been unable to obtain

27 Dunn’s consent to be joined as a plaintiff in this action and believe Dunn prefers to remain neutral

28


     SMRH:488625447.6                    Page 169 of -6-
                                                      732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 as to the parties and claims at hand. By minute order dated August 22, 2017, the Court ruled that

 2 Dunn was an indispensable party to the claims asserted against him herein.

 3                                        JURISDICTION AND VENUE

 4           26.        This Court has original jurisdiction over this matter under the California
 5 Constitution, Article VI, Section 10.

 6           27.        This Court has personal jurisdiction over Defendants, and each of them, because
 7 (1) a substantial part of Defendants’ misconduct that gave rise to this action occurred in California

 8 and the primary injury as a result of Defendants’ misconduct was felt in California; (2) Defendant

 9 Snopes Media Group is a California corporation, Defendant Mikkelson is a principal of Snopes

10 Media Group, and Defendants Green and Miller are officers of Snopes Media Group; and (3) for

11 all or part of the relevant period, Defendants Mikkelson, Green, Miller, and Dunn, and each of

12 them, were residents of and domiciled in California.

13           28.        Venue is proper in San Diego County because Defendant Snopes Media Group
14 maintains its principal place of business within this County.

15                        FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
16                                                 Proper Media
17           29.        Plaintiff Proper Media is an Internet media company. Proper Media manages
18 several highly-ranked web properties. Proper Media owns, develops, and manages advertising-

19 technology systems and offers services related to website design, web-server management, and

20 Internet content management systems.

21           30.        Plaintiffs Christopher Richmond and Drew Schoentrup co-founded Proper Media in
22 2015, and together are Proper Media’s majority equity holders. Until the Spring of 2017, Proper

23 Media had three other minority members: Green, Miller, and Dunn. Dunn continues to be a

24 minority member of Proper Media.

25           31.        Before Green and Miller resigned their positions at Proper Media in the Spring of
26 2017, the ownership of Proper Media was divided among its members as follows: Schoentrup

27 owned 40%; Richmond owned 40%; Miller owned 6.66%; Green owned 6.66%; and Dunn owned

28 6.68%.


     SMRH:488625447.6                    Page 170 of -7-
                                                      732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           32.        In addition to being members and minority owners, Green and Miller were both

 2 officers of Proper Media, with Green acting as the Vice President of Operations and Miller acting

 3 as the Vice President of Advertising.

 4           33.        Proper Media is governed by the Limited Liability Company Agreement of Proper

 5 Media, LLC (the “Operating Agreement”), which all five of its original members signed. A true

 6 and correct copy of the Operating Agreement is attached hereto as Exhibit A and is incorporated

 7 herein by reference.

 8           34.        Section III.H of the Operating Agreement sets forth the following duties of

 9 members to other members as well as Proper Media itself:

10                      H.     Fiduciary Duties of the Members.

11                      1.      Loyalty and Care. Except to the extent otherwise provided
                        herein, each Member shall have a fiduciary duty of loyalty and care
12                      similar to that of members of limited liability companies organized
                        under the laws of California.
13
                        2.     Competition with the Company. The Members shall refrain
14                      from dealing with the Company in the conduct of the Company’s
                        business as or on behalf of a party having an interest adverse to the
15                      Company unless a majority of the Members excluding the interested
                        Member, consents thereto. The Members shall refrain from
16                      competing with the Company in the conduct of the Company’s
                        business unless a majority of the Members excluding the interested
17                      Member, consents thereto. In the event that a Member is the sole
                        Member of the Company, no vote shall be required.
18
                        3.      Duties Only to the Company. The Member’s fiduciary duties
19                      of loyalty and care are to the Company and not to the other
                        Members. The Members shall owe fiduciary duties of disclosure,
20                      good faith and fair dealing to the Company and to the other
                        Members. A Member who so performs their duties shall not have
21                      any liability by reason of being or having been a Member.
22           35.        As members of Proper Media, Green and Miller owed each of the fiduciary duties
23 enumerated in Section III.H of the Operating Agreement.

24           36.        Section VI.C of the Operating Agreement sets forth additional fiduciary duties of
25 officers of Proper Media. The duties enumerated in Section VI.C are identical to those set forth in

26 Section III.H, with the sole difference being that Section III.H applies to members while Section

27 VI.C applies to officers.

28


     SMRH:488625447.6                    Page 171 of -8-
                                                      732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           37.        As officers of Proper Media, Green and Miller owed each of the fiduciary duties

 2 enumerated in Section VI.C of the Operating Agreement.

 3           38.        On April 3, 2017 and April 20, 2017, respectively, Green and Miller resigned from

 4 Proper Media and invoked the buyout terms of the Operating Agreement. As such, neither Green

 5 nor Miller presently owns any interest in or are members of Proper Media.

 6                                            Snopes Media Group

 7           39.        On information and belief, Snopes Media Group was founded in 2003 as “Bardav”
 8 by Mikkelson and his then-wife, Barbara. Mikkelson and Barbara each owned half of the equity

 9 in Snopes Media Group. Mikkelson’s and Barbara’s respective ownership interests were each

10 represented by a single share in the company, for a total of two shares.

11           40.        On information and belief, Snopes Media Group is and always has been an S
12 Corporation, meaning it has elected pass-through tax treatment under Subchapter S of the Internal

13 Revenue Code.

14           41.        Snopes Media Group’s web property, Snopes, is one of the 1,000 most popular
15 websites in the United States and, when well-managed, can be and is highly profitable, with

16 revenue coming primarily from advertising that appears on the site. On information and belief, in

17 the aftermath of the reported Russian intelligence operation to influence the 2016 election with so-

18 called “fake news” spread through Facebook and other social media websites, Facebook entered

19 into an agreement with Snopes and other media organizations to integrate fact-checking services

20 into Facebook. See, e.g., Mike Isaac, THE NEW YORK TIMES, Facebook Mounts Effort to Limit

21 Tide of Fake News, https://www.nytimes.com/2016/12/15/technology/ facebook-fake-

22 news.html?_r=0 (Dec. 15, 2016); Jen Weedon, et al., Information Operations and Facebook,

23 https://fbnewsroomus.files.wordpress.com/2017/04/facebook-and-information-operations-v1.pdf

24 (Apr. 27, 2017).

25                                      The General Services Agreement
26           42.        In or about August 2015, Proper Media entered into a General Services Agreement
27 with Snopes Media Group (the “General Services Agreement”), under which Proper Media would

28 manage most of the operations of the popular fact-checking website Snopes. A true and correct


     SMRH:488625447.6                   Page 172 of -9-
                                                     732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 copy of the General Services Agreement is attached hereto as Exhibit B and is incorporated herein

 2 by reference.

 3           43.        Under the General Services Agreement, Proper Media was responsible for

 4 managing all content and advertising accounts for Snopes. (Ex. B, ¶¶ 1–3.) To perform these

 5 management services, Snopes Media Group gave Proper Media control of Snopes’ email hosting

 6 and content-management systems. Proper Media also relied on third-party project management

 7 tools, such as Slack and Asana, to manage Snopes-related data.

 8           44.        Proper Media performed all obligations required of it under the General Services

 9 Agreement at all times from the inception of the General Services Agreement until it was

10 prevented from doing so by Defendants, as outlined below.

11                 Plaintiffs Acquire Barbara Mikkelson’s Share of Snopes Media Group

12           45.        On information and belief, in or about 2014, David and Barbara Mikkelson began
13 what would prove to be a contentious divorce. As a result, by 2016, Barbara sought to sell her

14 50% share in Snopes Media Group.

15           46.        During the summer of 2016, Plaintiffs negotiated to buy Barbara’s single share in
16 Snopes Media Group. It was originally intended by Plaintiffs and Barbara that Proper Media

17 would purchase the share. However, because Snopes Media Group elected pass-through tax

18 treatment under Subchapter S of the Internal Revenue Code, Snopes Media Group’s shareholders

19 may not be companies. 26 U.S.C. § 1361(b)(1)(B). Therefore, Schoentrup and Richmond

20 proposed, and the individual members of Proper Media agreed, to structure the deal as a sale by

21 Barbara to the individual Proper Media Members, to hold for the benefit of Proper Media.

22           47.        Indeed, at the time of these negotiations, Green and Miller each represented to
23 Plaintiffs that they would hold the portion of the Barbara Share placed in their respective names

24 for the benefit of Proper Media. It was further understood that Green and Miller intended to

25 remain members of Proper Media for the foreseeable future. If either of these conditions had not

26 been true, then Plaintiffs would have never agreed to permit Green or Miller to hold a portion of

27 the Barbara Share in their names.

28


     SMRH:488625447.6                    Page 173 of-10-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1             48.      In justifiable reliance on these representations, the Barbara Share was taken in the

 2 name of the Proper Media Members, proportionate to each member’s interest in Proper Media, as

 3 follows:

 4    Shareholder               % Interest in the Barbara Share         % Interest in Snopes Media Group
 5    Schoentrup                40%                                     20%
 6    Richmond                  40%                                     20%
 7    Green                     6.66%                                   3.33%
 8    Miller                    6.66%                                   3.33%
 9    Dunn                      6.68%                                   3.34%
10

11             49.      The sale of Barbara’s share in Snopes Media Group to the Proper Media Members
12 closed on July 1, 2016 (the “Closing”).

13             50.      On the date of the Closing, Barbara resigned in writing from Snopes Media
14 Group’s Board of Directors, and from all of her officer roles with Snopes Media Group.

15                        Proper Media Finances the Purchase of the Barbara Share
16             51.      Proper Media financed the Proper Media Members’ purchase of the Barbara Share
17 in its own name as follows. The Proper Media Members’ purchase of the Barbara Share was

18 financed, in part, by a $1.75 million promissory note, made by Proper Media to Barbara (the

19 “Holder”) on July 1, 2016 (the “Barbara Note”).

20             52.      The Barbara Note was personally guaranteed by the Proper Media Members, as
21 evidenced by a guarantee, executed on July 1, 2016 by Barbara (the “Seller”), on the one hand,

22 and Schoentrup, Richmond, Green, Miller, and Dunn (the “Guarantors”), on the other (the

23 “Guarantee”).

24             53.      The Guarantors, including Green and Miller, agreed to guarantee “[a]ll terms,
25 provisions and obligations of the [Barbara] Note, and the timely and faithful performance thereof.”

26 They also agreed to be held jointly and severally liable for the “payment in full of the [Barbara]

27 Note.”

28


     SMRH:488625447.6                    Page 174 of-11-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           54.        Section 3(a) of the Barbara Note required Proper Media to pay the balance owed

 2 and applicable interest in monthly installments. Section 1(b) of the Barbara Note defines

 3 “Default” as (i) failing to pay, when due, any sum owing on the Note, or (ii) failing to perform any

 4 obligation under the Note. Thus, under the terms of the Barbara Note, if Proper Media failed to

 5 make a monthly installment payment when due, Proper Media would be in Default.

 6           55.        Further, Section 7 of the Barbara Note provides that, if a Default arises as a result

 7 of failing to make a payment under Paragraph 3(a), no written notice of Default is required.

 8 Rather, “in such case the Cure Period shall begin to run on the day immediately following the due

 9 date for said payment.” Under Section 1(a), the Cure Period is twenty days. Additionally, Section

10 7 provides that if a Default is not cured within the Cure Period, the Holder may accelerate all

11 amounts owing on the Barbara Note, which shall become immediately due and payable.

12           56.        The Guarantee contains an automatic reversion provision in the event the

13 Guarantors fail to pay the outstanding balance due under the Barbara Note. Specifically, Section 2

14 of the Guarantee provides that in the event of a Default by Proper Media under the Barbara Note,

15 the Holder can demand that the Guarantors fulfill Proper Media’s remaining obligations, including

16 payment of the outstanding balance. If the Guarantors fail to satisfy such obligations within

17 fifteen days of the demand, the Barbara Share “shall automatically revert” to the Holder of the

18 Barbara Note.

19           57.        In Section 6 of the Guarantee, the Guarantors, including Green and Miller,

20 specifically agreed that the Holder of the Barbara Note “shall not be obligated to proceed first

21 against [Proper Media], [or] any other guarantor” before making a demand on them for the

22 outstanding balance.

23           58.        The Proper Media Members’ purchase of the Barbara Share was also financed

24 through a $1.85 million loan from Diamond Creek Capital (“DCC”) (the “DCC Loan”), as

25 evidenced by the loan agreement executed between DCC and Proper Media on or about August

26 29, 2016. The Proper Media Members also personally guaranteed the DCC Loan.

27

28


     SMRH:488625447.6                    Page 175 of-12-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           59.        On or about October 4, 2017, Schoentrup and Richmond personally paid off the

 2 outstanding balance on the DCC Loan. Accordingly, as of October 4, 2017, neither Proper Media

 3 nor any of the Proper Media Members owe anything further on the DCC Loan.

 4           60.        In contrast, Miller, Green, and Dunn have never paid any personal funds toward the

 5 acquisition of the Barbara Share.

 6                      Mikkelson Misuses and Embezzles Snopes Media Group Funds

 7           61.        On information and belief, unhappy with the amount of his salary, Mikkelson has
 8 engaged in a pattern and practice of padding his salary through the submission of astronomical

 9 personal expenses for reimbursement by Snopes Media Group, starting at least in 2014 and

10 continuing on to the present day. Mikkelson’s misuse and embezzlement of corporate funds for

11 his personal use and benefit, as well as other breaches of his fiduciary duties as set forth herein,

12 demonstrate that Mikkelson is unfit to be a Director of Snopes Media Group.

13           62.        Throughout Proper Media’s business relationship with Snopes Media Group,
14 despite being paid handsomely, Mikkelson claimed to be underpaid. Mikkelson also submitted

15 large expenses for reimbursement by Snopes Media Group, but without any receipts or other

16 documentation.

17           63.        In 2016, Mikkelson’s salary was supposed to be $260,000 for the year, but
18 Mikkelson was unhappy with this amount. Mikkelson has subscribed to the cult of personality of

19 a successful tech founder—such as Mark Zuckerberg of Facebook—and Mikkelson has repeatedly

20 argued that his salary should be on par with that of other founders. Yet Snopes, while successful,

21 has not achieved the notoriety or user traffic of these other tech properties. In addition, while

22 many other founders are notorious workaholics, Mikkelson has become a “hands-off” owner who

23 spends more time traveling than he does working on improvements, content, or new revenue

24 sources for Snopes.

25           64.        In the second half of 2016, Mikkelson’s purported business expenses included tens
26 of thousands of dollars in legal fees, which, on information and belief, were not for Snopes Media

27 Group’s benefit, but rather for personal legal representation in his ongoing and contentious divorce

28 proceeding with Barbara.


     SMRH:488625447.6                   Page 176 of-13-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1            65.       Mikkelson’s purported “business” expenses in the second half of 2016 also

 2 included tens of thousands of dollars in travel expenses, which, on information and belief, were

 3 actually for personal travel—including a honeymoon to Asia with Mikkelson’s new wife (and

 4 Snopes Media Group employee) Elyssa Young in November or December 2016. 1

 5            66.       Toward the end of 2016, Mikkelson and the other shareholders in Snopes Media
 6 Group discussed how to close out Snopes Media Group’s financial books for 2016, including what

 7 compensation Mikkelson was due, culminating in a draft document titled the “Bardav, Inc. 2016

 8 Compensation Agreement” (the “2016 Compensation Agreement”). The 2016 Compensation

 9 Agreement included the foregoing expenses, which effectively increased Mikkelson’s salary for

10 the year by an extraordinary 355%.

11            67.       Needless to say, Schoentrup and Richmond were not thrilled by the excessive
12 amounts to be paid to Mikkelson pursuant to the 2016 Compensation Agreement. However,

13 Mikkelson promised that, if Schoentrup and Richmond agreed to the 2016 Compensation

14 Agreement, Mikkelson would enter into a compensation agreement for 2017 that would (1) keep

15 his salary and business expenses moderate and predictable, and (2) allow for compensation and/or

16 distributions to all shareholders.

17            68.       Relying on this representation by Mikkelson that he would thereafter enter into a
18 compensation agreement for 2017, the Proper Media Members, including Richmond and

19 Schoentrup, signed the 2016 Compensation Agreement, but Mikkelson did not. Nevertheless,

20 Mikkelson ordered the transfer of large sums of money to himself pursuant to the 2016

21 Compensation Agreement.

22            69.       On May 4, 2017, both Richmond and Schoentrup expressly revoked their
23 agreement to the 2016 Compensation Agreement, which at the time of the revocation was still

24 unsigned by Mikkelson.

25

26

27
     1
         Notably, Barbara made similar accusations against Mikkelson in their divorce proceedings,
28       namely, that he improperly used company funds to pay his personal attorneys’ fees, personal
         travel, and other personal expenses.

     SMRH:488625447.6                    Page 177 of-14-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1       Mikkelson Conspires with Green and Miller to Take Control of Snopes Media Group

 2           70.        On information and belief, Mikkelson never intended to honor his promise to

 3 Plaintiffs that he would enter into a reasonable agreement governing compensation for all

 4 shareholders in 2017. Accordingly, beginning as early as the start of 2017, Mikkelson conspired

 5 with Green and Miller to obtain a controlling interest in Snopes Media Group and to exclude

 6 Plaintiffs from its operation.

 7           71.        Mikkelson required the assistance of Green and Miller for two reasons. First, at all

 8 relevant times, Mikkelson only owned a single share—or 50% of the equity—in Snopes Media

 9 Group. As such, Mikkelson did not have a controlling interest in the company. Together, Green

10 and Miller each held 6.66% of the Barbara share in their own names as members, and for the

11 benefit, of Proper Media. Mikkelson believed that Green and Miller could separately vote this

12 portion of the Barbara share with Mikkelson, thus giving him a majority vote (or, together with

13 Mikkelson’s share, a total of 56.66%).

14           72.        Second, Mikkelson, being the “hands-off” owner that he is, did not have the skills

15 or access necessary to extract the Snopes website from the management of Plaintiffs while

16 maintaining the traffic and advertising revenues established under Proper Media’s direction. He

17 hoped that Green and Miller had the necessary skills and access.

18           73.        Green and Miller also stood to gain from the alliance with Mikkelson, particularly

19 if the General Services Agreement were terminated and Green and Miller enjoyed a larger portion

20 of the Snopes advertising revenue than they did as minority owners and officers of Proper Media.

21           74.        Green was an employee and member of Proper Media from approximately June

22 2015 through April 3, 2017. Green was also an officer of Proper Media, with his most recent title

23 being Vice President of Operations. Throughout his employment, Green worked on the Snopes

24 website and, as a result, came to personally know and befriend Mikkelson.

25           75.        Miller was an employee and member of Proper Media from approximately June

26 2015 through April 20, 2017. Miller was also an officer of Proper Media, with his most recent

27 title being Vice President of Advertising. Like Green, Miller worked extensively on the Snopes

28


     SMRH:488625447.6                    Page 178 of-15-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 website. On information and belief, Green and Miller were close friends and, at times,

 2 roommates.

 3           76.        At the end of 2016 and in early 2017—concurrent with negotiations regarding the

 4 2016 Compensation Agreement—Green’s demeanor towards Richmond and Schoentrup grew

 5 increasingly irritable and aggressive. Green, who had no prior technical experience and learned

 6 everything he knew about Internet advertising and website management on the job at Proper

 7 Media, began to act as though he could run Snopes and Proper Media better than Richmond and

 8 Schoentrup. Eventually, the relationship became unworkable, and it was clear Green was not

 9 acting in the best interest of Proper Media.

10           77.        On Saturday, February 18, 2017, Richmond and Schoentrup had an in-person

11 conversation with Green at Proper Media’s offices. When confronted, Green admitted that he was

12 not acting in the best interest of Proper Media. After this conversation, Green never returned to

13 the Proper Media office to work, and performed no further work for Proper Media. However, he

14 continued to accept salary payments and benefits from Proper Media, and continued to be both an

15 employee and member of Proper Media, until he resigned in April 2017.

16           78.        On Tuesday, February 21, 2017—the second business day after the conversation

17 described above—without Plaintiffs’ knowledge or consent, Green removed Richmond’s and

18 Schoentrup’s access to the Snopes content-management system. Under the General Services

19 Agreement, Proper Media was still responsible for operating this content-management system.

20 Without access, Proper Media could not fulfill its obligations under the General Services

21 Agreement.

22           79.        That same week, Green, without any authority, instructed three Proper Media

23 employees not to return to work, and removed thousands of dollars of computer equipment from

24 the Proper Media offices used by these three employees. On information and belief, Green did so

25 in conspiracy with and at the direction of Mikkelson. Green successfully induced two of these

26 employees to sever their employment relationship with Proper Media.

27           80.        On or about March 8, 2017, Green added himself to the “Snopes.com Staff” page

28 on the Snopes website, which listed his role as “Business Development.” Snopes.com Staff,


     SMRH:488625447.6                   Page 179 of-16-
                                                    732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 http://www.snopes.com/snopes-staff/ (last accessed Apr. 27, 2017; archived at

 2 https://perma.cc/BRX7-C99L). Green’s role has since been updated to “VP, Operations.”

 3           81.        Similarly, Miller went to work directly for Snopes Media Group. Miller is
 4 currently listed as “VP, Advertising” on Snopes.

 5           82.        On March 10, 2017, again without Plaintiffs’ knowledge or consent, Green
 6 removed Snopes-related data from Proper Media’s communication and project-management tools,

 7 including Slack and Asana. On information and belief, Green did so in conspiracy with and at the

 8 direction of Mikkelson.

 9           83.        Without access to this Snopes-related data in Slack and Asana, Proper Media could
10 not fulfill its obligations under the General Services Agreement.

11           84.        Also on March 10, 2017, Mikkelson purported to terminate the General Services
12 Agreement, to be effective in 60 days, i.e., on or about May 9, 2017. On information and belief,

13 Mikkelson did so as a result of his conspiracy with Green and Miller.

14           85.        On or about April 1, 2017, Mikkelson removed Plaintiffs’ access to the bank
15 account used for Snopes business by Snopes Media Group and Proper Media.

16           86.        On April 3, 2017, Green gave written notice—from his new Snopes email
17 account—of his resignation from Proper Media, effective immediately.

18           87.        On April 6, 2017, Miller gave two weeks written notice of his resignation from
19 Proper Media, effective as of April 20, 2017. On information and belief, Green induced Miller to

20 sever his ties with Proper Media.

21           88.        On information and belief, Green and Miller received and accepted employment
22 offers from Snopes Media Group shortly after their resignations from Proper Media.

23           89.        Proper Media has since bought out Green’s and Miller’s respective interests in
24 Proper Media pursuant to the terms of the Operating Agreement.

25           90.        During the weeks between February 18, 2017 and April 3, 2017, Green admitted
26 that he was doing no work for Proper Media, and was instead working with Mikkelson at Snopes

27 Media Group. Despite doing no work, until April 3, 2017, Green continued to accept salary

28 payments and benefits, including contributions to health-insurance premium, from Proper Media.


     SMRH:488625447.6                   Page 180 of-17-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           91.        Miller also continued to accept salary payments and benefits, including

 2 contributions to health-insurance premiums, from Proper Media up through and until his

 3 resignation from Proper Media on or about April 20, 2017.

 4           92.        Under the express terms of Sections III.H and VI.C of the Operating Agreement,

 5 and under California law, Green and Miller each owed fiduciary duties both to the other members

 6 of Proper Media and to Proper Media as a company.

 7           93.        Through the actions cited above, and in conspiracy with Mikkelson, Green and

 8 Miller each breached their fiduciary duties to Proper Media and its members. Specifically, both

 9 Green and Miller defected to Snopes Media Group and took actions to the detriment of Proper

10 Media, including but not limited to conspiring with Mikkelson to take control of Snopes Media

11 Group, luring away Proper Media employees, removing Proper Media owned equipment, and

12 preventing Proper Media from performing its duties under the General Services Agreement, all

13 while they were still members of Proper Media and owed fiduciary duties to Proper Media and its

14 other members.

15                  Mikkelson Violates Schoentrup and Richmond’s Shareholder Rights

16           94.        Under Section 1600 of the Corporations Code, “A shareholder or shareholders
17 holding at least 5 percent in the aggregate of the outstanding voting shares of a corporation …

18 shall have an absolute right to … inspect and copy the record of shareholders’ names and

19 addresses and shareholdings during usual business hours upon five business days’ prior written

20 demand upon the corporation …”

21           95.        Under Section 1601 of the Corporations Code, “The accounting books and records
22 and minutes of proceedings of the shareholders and the board and committees of the board of any

23 domestic corporation … shall be open to inspection upon the written demand on the corporation of

24 any shareholder … at any reasonable time during usual business hours, for a purpose reasonably

25 related to such holder’s interests as a shareholder …”

26           96.        On May 4, 2017, Plaintiffs Schoentrup and Richmond sent a letter to Mikkelson
27 demanding that Schoentrup and Richmond, as owners of equity in Snopes Media Group, be

28 allowed to inspect certain corporate books and records under Sections 1600 and 1601 (the


     SMRH:488625447.6                   Page 181 of-18-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 “Shareholder Inspection Demand”). Schoentrup and Richmond requested that Mikkelson satisfy

 2 the Shareholder Inspection Demand by the close of business on May 11, 2017.

 3           97.        Among other items, the Shareholder Inspection Demand sought documentation of

 4 expenses for which Snopes Media Group has reimbursed Mikkelson, annual reports that Snopes

 5 Media Group is legally required to prepare, notices and minutes of board and shareholder

 6 meetings, resolutions of the board and the shareholders, and copies of Snopes Media Group’s

 7 bylaws.

 8           98.        At the time of the Shareholder Inspection Demand, Schoentrup and Richmond each

 9 owned 20% of the equity in Snopes Media Group. Schoentrup and Richmond made the

10 Shareholder Inspection Demand in their roles as shareholders.

11           99.        Schoentrup and Richmond made the Shareholder Inspection Demand in good faith

12 and for the purpose of investigating the property, funds, and affairs of Snopes Media Group—

13 specifically, among other legitimate investigatory topics, whether Snopes Media Group is in

14 compliance with certain provisions of the Corporations Code, and whether Mikkelson has wasted

15 corporate assets or breached his fiduciary duties to Snopes Media Group or its shareholders.

16           100.       Despite answering other business-related correspondence over the May 6–7

17 weekend (including making demands of Schoentrup and Richmond), on May 8, 2017, Mikkelson

18 attempted to excuse his failure to satisfy Plaintiffs’ demand because it purportedly “arrived while I

19 was traveling over the past few weeks on a trip from which I have only just returned”.

20           101.       Mikkelson never formally responded to the foregoing Shareholder Inspection

21 Demand.

22           102.       On May 16, 2017, Snopes Media Group expressly refused to comply with the

23 foregoing Shareholder Inspection Demand.

24           103.       As a result, Schoentrup and Richmond were forced to seek the requested

25 materials—materials that they were absolutely entitled to as shareholders of Snopes Media

26 Group—through the discovery process in this litigation, and incurred attorneys’ fees and costs in

27 connection with that effort.

28


     SMRH:488625447.6                   Page 182 of-19-
                                                    732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                      Snopes Media Group Continues To Use Proper Media’s Services

 2                         After the Termination of the General Services Agreement

 3           104.       Although Mikkelson purported to have terminated the General Services Agreement
 4 on behalf of Snopes Media Group effective May 8, 2017, on information and belief, Defendants

 5 were unable to find or build a suitable alternative to the software and services provided by Proper

 6 Media for many months.

 7           105.       Accordingly, Proper Media continued to provide all software and services required
 8 of it under the General Services Agreement, with the exception of those it has been prevented

 9 from providing by the actions of Defendants as described above, through October 2017.

10           106.       In October 2017, Snopes Media Group transitioned the Snopes website away from
11 Proper Media to a new hosting and advertising management vendor.

12           107.       Proper Media incurred actual costs—including, without limitation, server fees,
13 advertising expenses and payroll—in its ongoing provision of software and services pursuant to

14 the General Services Agreement.

15           108.       Snopes Media Group has refused to pay or reimburse Proper Media for many of the
16 costs that Proper Media incurred in providing software and services related to the hosting,

17 maintenance, and management of the Snopes website from the termination of the General Services

18 Agreement through October 2017.

19   Mikkelson Promises But Ultimately Refuses To Reimburse Plaintiffs for Payments Made to
20               Barbara Mikkelson Under the Barbara Mikkelson Settlement Agreement
21           109.       In or around Fall 2016, after Barbara Mikkelson sold her single 50% share in
22 Snopes Media Group to the Proper Media Members (to hold for the benefit of Proper Media),

23 Barbara demanded that Snopes Media Group pay her for her alleged share of Snopes Media

24 Group’s non-distributed net profit from January 1, 2016 to June 30, 2016—notably, a time period

25 before the Proper Media Members acquired the Barbara Share on July 1, 2016. Barbara also

26 disputed the amount of and authority to set Mikkelson’s executive compensation package as CEO

27 and President during the January 1, 2016 to June 30, 2016 time period—again before the Proper

28 Media Members acquired the Barbara Share.


     SMRH:488625447.6                   Page 183 of-20-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           110.       At the same time, Barbara threatened to expose “dirt” about Mikkelson if Snopes

 2 Media Group refused to pay her for her alleged share of the non-distributed net profit.

 3           111.       Thereafter, Mikkelson (on behalf of himself and Snopes Media Group) explicitly

 4 instructed Plaintiffs to settle with Barbara for a six-figure amount and to make all settlement

 5 payments from the advertising revenues Proper Media collected on behalf of Snopes Media

 6 Group, before paying Snopes Media Group its revenue share. Specifically, on or about September

 7 14, 2016, Mikkelson wrote to Schoentrup on Proper Media’s Slack messenger account regarding

 8 his desire to settle with Barbara and his proposed settlement terms: “If you can sell her on that, I

 9 will cover by kicking back the extra payment amount to Proper Media each month.” Schoentrup

10 (on behalf of Plaintiffs) accepted Mikkelson’s offer, stating “Okay I will run those terms by her.”

11 A true and correct copy of this September 14, 2016 written correspondence is attached hereto as

12 Exhibit C and is incorporated herein by reference.

13           112.       The first draft of the settlement agreement included both Mikkelson and Snopes

14 Media Group as the settling parties. However, Mikkelson thereafter requested that Schoentrup

15 remove Mikkelson’s name from the settlement agreement because he did not want to enter into a

16 settlement with his ex-wife in the middle of their ongoing divorce proceedings.

17           113.       On or about September 29, 2016, Mikkelson sent Schoentrup a message on Proper

18 Media’s Slack account requesting that Schoentrup remove Mikkelson and Snopes Media Group as

19 parties from the draft settlement agreement with Barbara. Mikkelson again agreed (on behalf of

20 himself and Snopes Media Group) to reimburse Proper Media for the payments it made under the

21 settlement agreement with Barbara, stating: “What I was thinking was that you’re making the

22 settlement, and if it means that you end up paying her an additional $X per month on the

23 promissory note payments, then we’ll increase the amount of Bardav revenue that Proper keeps by

24 $X per month.” Based on this promise, representation, and agreement, Schoentrup agreed (on

25 behalf of Plaintiffs) to remove and subsequently did remove Mikkelson and Snopes Media Group

26 from the draft settlement agreement. A true and correct copy of this September 29, 2016

27 correspondence is attached hereto as Exhibit D and is incorporated herein by reference.

28


     SMRH:488625447.6                   Page 184 of-21-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           114.       On or about October 21, 2016, in reliance on the promises, representations, and

 2 agreements made by Mikkelson (on behalf of himself and Snopes Media Group) regarding

 3 Plaintiffs’ settlement with Barbara, Proper Media and the Proper Media Members entered into an

 4 agreement with Barbara to settle her claims regarding (1) her alleged share of the non-distributed

 5 net profit of Snopes Media Group from January 1, 2016 through June 30, 2016, and (2) the

 6 amount of and authority to set Mikkelson’s executive compensation package from January 1, 2016

 7 through June 30, 2016 (the “Barbara Settlement Agreement”).

 8           115.       Pursuant to Plaintiffs’ agreement with Mikkelson regarding the Barbara Settlement

 9 Agreement, from October 2016 through October 2017 (the last month in which Proper Media

10 performed services for Snopes Media Group), Proper Media made all settlement payments under

11 the Barbara Settlement Agreement and offset those costs against the advertising revenue it

12 collected and paid to Snopes Media Group on a monthly basis—all without objection from

13 Mikkelson or Snopes Media Group. In the last month of performing services for Snopes Media

14 Group, Proper Media withheld from Snopes Media Group’s advertising revenue the remaining

15 balance of the amount due under the Barbara Settlement Agreement and paid it to Barbara.

16           116.       Mikkelson and Snopes Media Group only began objecting to the aforementioned

17 arrangement—Proper Media withholding the payments it made under the Barbara Settlement

18 Agreement from Snopes Media Group’s advertising revenue—on or about November 7, 2017,

19 after Snopes Media Group had moved the hosting of the Snopes.com website away from Proper

20 Media and to another service provider.

21           117.       Snopes Media Group claimed that Proper Media’s withholding of the payments it

22 made under the Barbara Settlement Agreement violated a preliminary injunction entered by the

23 Court on or about September 7, 2017 regarding Proper Media’s disbursement of the advertising

24 revenue it was collecting on behalf of Snopes Media Group. Proper Media disagreed. However,

25 to settle the dispute, but without waiving its rights to later pursue the sum of the payments Proper

26 Media had made under the Barbara Settlement Agreement pursuant to its written agreement with

27 Mikkelson and Snopes Media Group, Proper Media entered into a limited settlement agreement in

28 which it agreed to repay Snopes Media Group the total amount that it had previously withheld


     SMRH:488625447.6                   Page 185 of-22-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 from Snopes Media Group’s advertising revenue to satisfy the payment obligations under the

 2 Barbara Settlement Agreement.

 3           118.       Accordingly, in breach of the September 2016 Agreement, Mikkelson and Snopes

 4 Media Group have refused to reimburse Proper Media for any of the payments it made to Barbara

 5 pursuant to the Barbara Settlement Agreement, causing Proper Media to shoulder the entire sum of

 6 the amount due under the Barbara Settlement Agreement.

 7     Mikkelson Directs Snopes Media Group To Improperly Advance Mikkelson, Green, and

 8               Miller’s Personal Legal Fees Incurred In Connection With This Lawsuit
 9           119.       On information and belief, Mikkelson has continued to direct or otherwise cause
10 Snopes Media Group to pay for his personal expenses as well as the personal expenses of Green

11 and Miller, including without limitation by improperly directing Snopes Media Group to advance

12 the attorneys’ fees Mikkelson, Green, and Miller have personally incurred in connection with

13 defending and pursuing their respective affirmative claims both in this lawsuit and the

14 consolidated interpleader lawsuit, captioned Bardav v. Schoentrup, et al., Case No. 37-2018-

15 00004335.

16           120.       On information and belief, on or about July 14, 2017, Mikkelson, who was then the
17 sole Director of Snopes Media Group, executed a written consent which (1) adopted a bylaw that

18 authorized a total of three directors to sit on Snopes Media Group’s Board of Directors (the

19 “Board”), and (2) appointed and elected Brad Westbrook (“Westbrook”) to fill one of the two

20 vacant seats on the Board. On or about July 24, 2017, Mikkelson, Green, and Miller executed a

21 written shareholder consent adopting the bylaw authorizing three directors to sit on the Board, and

22 appointing Westbrook to the Board.

23           121.       On information and belief, on or about October 27, 2017, the Board, which at that
24 time consisted of Mikkelson and Westbrook, executed a written consent whereby it adopted a full

25 set of corporate bylaws, purporting to be effective as of July 14, 2017 (“Bylaws”). On information

26 and belief, on or about October 31, 2017, Mikkelson, Green, and Miller executed a written

27 shareholder consent approving the adoption of the Bylaws. On information and belief, Snopes

28 Media Group did not have any Bylaws prior to July 14, 2017. Schoentrup and Richmond were not


     SMRH:488625447.6                   Page 186 of-23-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 notified, and therefore did not vote, on the Bylaws. A true and correct copy of the Bylaws is

 2 attached hereto as Exhibit E and is incorporated herein by reference.

 3           122.       Section 6.3 of the Bylaws provides that Snopes Media Group may advance or

 4 reimburse legal fees incurred by an agent “in defending any proceeding ... , or any particular

 5 claim(s) within such proceeding (as determined by the Board)” prior to the final disposition of the

 6 proceeding, conditioned on (1) “approval by, and to the extent authorized by, the Board of

 7 Directors (which directors may include any director(s) who is/are named defendant(s) in any

 8 such proceeding(s))”, and (2) the agent’s “undertaking ... to repay such amount if it shall be

 9 determined that such agent is not entitled to be indemnified as authorized by Section 317 of the

10 Corporations Code and these Bylaws.” (Ex. E, § 6.3 (emphasis added).)

11           123.       On information and belief, in the Summer of 2017, Mikkelson, Green, and Miller,

12 through their respective attorneys, wrote letters to Snopes Media Group requesting that Snopes

13 Media Group indemnify them in connection with this lawsuit. On information and belief, Snopes

14 Media Group, through its counsel, sent letters in response to these indemnification requests,

15 informing Mikkelson, Green, and Miller that their indemnification demands were “premature,” but

16 that Snopes Media Group would advance their reasonable attorneys’ fees and costs incurred in

17 “defending” themselves in this litigation, and would also reimburse them for any attorneys’ fees

18 and costs that they had previously incurred pursuant to Corporations Code 317(f).

19           124.       On September 29, 2017, the Board, which at the time consisted only of Mikkelson

20 and Westbrook, executed a unanimous written consent approving and authorizing the

21 advancement and reimbursement of attorneys’ fees and costs incurred by Green in defending

22 himself in this litigation subject to and in accordance with Corporations Code section 317(f) (the

23 “Green Consent”). Around the same time, and as a condition precedent to the advancement of

24 attorneys’ fees, Green executed an undertaking to repay the amount of any attorneys’ fees and

25 costs advanced or reimbursed to him by Snopes Media Group in the event that it is determined he

26 is not entitled to indemnification in connection with this litigation. A true and correct copy of the

27 Green Consent is attached hereto as Exhibit F and is incorporated herein by reference.

28


     SMRH:488625447.6                   Page 187 of-24-
                                                    732        PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           125.       On October 13, 2017, the Board—Mikkelson and Westbrook—executed a

 2 unanimous written consent approving and authorizing the advancement and reimbursement of

 3 attorneys’ fees and costs incurred by Mikkelson in defending himself in this litigation subject to

 4 and in accordance with Corporations Code section 317(f) (the “Mikkelson Consent”). Around the

 5 same time, and as a condition precedent to the advancement of attorneys’ fees, Mikkelson

 6 executed an undertaking to repay the amount of any attorneys’ fees and costs advanced or

 7 reimbursed to him by Snopes Media Group in the event that it is determined he is not entitled to

 8 indemnification in connection with this litigation. A true and correct copy of the Mikkelson

 9 Consent is attached hereto as Exhibit G and incorporated herein by reference.

10           126.       On November 20, 2017 the Board—Mikkelson and Westbrook—executed a

11 unanimous written consent approving and authorizing the advancement and reimbursement of

12 attorneys’ fees and costs incurred by Miller in defending himself in this litigation subject to and in

13 accordance with Corporations Code section 317(f) (the “Miller Consent”). Around the same time,

14 and as a condition precedent to the advancement of attorneys’ fees, Miller executed an

15 undertaking to repay the amount of any attorneys’ fees and costs advanced or reimbursed to him

16 by Snopes Media Group in the event that it is determined he is not entitled to indemnification in

17 connection with this litigation. A true and correct copy of the Miller Consent is attached hereto as

18 Exhibit H and is incorporated herein by reference.

19           127.       At the time of the Board’s approval and authorization of the advancement of

20 attorneys’ fees to Mikkelson, Green, and Miller, the Board consisted only of Mikkelson and

21 Westbrook. Thus, without Mikkelson’s vote, Snopes Media Group could not have approved the

22 advancement of attorneys’ fees to Mikkelson, Green, and Miller—because the Bylaws require a

23 majority of the directors in order to transact business. (See Ex. E, § 3.9 (“A majority of the

24 authorized number of directors shall constitute a quorum for the transaction of business ... .”).)

25           128.       Mikkelson is an “interested director” under Corporations Code section 310(a) with

26 respect to the Board’s decision to advance attorneys’ fees, and indeed with respect to any

27 corporate decision or transaction related to this litigation. Therefore, Mikkelson was not permitted

28 to vote on the advancement of attorneys’ fees to himself and his co-conspirators, Green and


     SMRH:488625447.6                   Page 188 of-25-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Miller, both under the Corporations Code and the Bylaws. (Ex. E, § 3.9.) Accordingly, the

 2 authorizations issued by the Board (composed at the time of Westbrook and Mikkelson) on

 3 September 29, 2017, October 13, 2017, and November 20, 2017 advancing the payment of

 4 attorneys’ fees to Green, Mikkelson, and Miller, respectively, constitute improper corporate

 5 transactions, which are null and void, and therefore subject to rescission.

 6           129.       Section 6.3 of the Bylaws violates Section 310(a) of the Corporations Code to the

 7 extent that it permits an “interested director” to vote in favor of the advancement of legal fees to

 8 himself, and/or to his co-conspirators.

 9           130.       The Board’s approval and authorization of Snopes Media Group’s advancement of

10 attorneys’ fees to Mikkelson, Green, and Miller is additionally unlawful because it violates Snopes

11 Media Group’s Bylaws and Corporations Code section 317(f). Mikkelson, Green, and Miller are

12 not entitled to the advancement of their attorneys’ fees in this litigation because they are not being

13 sued “by reason of the fact” that they are “agents” of Snopes Media Group. Mikkelson is being

14 sued for actions he took for his own personal benefit, and against the interests of Snopes Media

15 Group. And Green and Miller are being sued for actions they took while they were employed by

16 and members of Proper Media, in breach of the fiduciary duties they owed to Proper Media,

17 Schoentrup, and Richmond.

18           131.       Moreover, Mikkelson, Green, and Miller are certainly not entitled to the

19 advancement of their attorneys’ fees incurred in pursing their affirmative counterclaims in this

20 litigation. Neither the Bylaws, the Corporations Code, or even the improper and void Mikkelson,

21 Green, and Miller Consents themselves authorize the advancement of attorneys’ fees to pursue

22 their affirmative counterclaims against Plaintiffs.

23           132.       On information and belief, Mikkelson knew, or reasonably should have known, that

24 he—as a defendant in this lawsuit, who stands accused of corporate waste, embezzlement, and

25 breach of fiduciary duties—was not permitted to vote on the approval and authorization of the

26 advancement attorneys’ fees to himself and to his co-conspirators, Green and Miller. Yet, despite

27 this knowledge, Mikkelson was not only present during the Board’s approval of the advancement

28


     SMRH:488625447.6                    Page 189 of-26-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 of attorneys’ fees, he affirmatively participated in the approval process, voting—as one of only

 2 two Directors—to advance his own, as well as Green and Miller’s, attorneys’ fees.

 3           133.       As a result of these unlawful transfers of Snopes Media Group’s funds to

 4 Mikkelson, Green, and Miller for their personal use, Snopes Media Group has been unable to pay

 5 any distributions to its shareholders, including Plaintiffs Schoentrup and Richmond,

 6           134.       Moreover, on information and belief, as a result of these unlawful transfers, Snopes

 7 Media Group is in critical financial condition and is in imminent danger of insolvency and

 8 shutting its doors. Snopes Media Group’s impending demise threatens to cause immediate harm

 9 not only Snopes Media Group and its shareholders, including Schoentrup and Richmond, but also

10 to the public at large which relies on Snopes as an important fact-checking and fake news-

11 debunking resource.

12                         Mikkelson Launches A Fraudulent GoFundMe Campaign

13                                    To Fund His Personal Legal Expenses
14           135.       In or about July 2017, Mikkelson (purportedly on behalf of Snopes Media Group)
15 launched a GoFundMe crowdfunding campaign called “Save Snopes,” in which he sought

16 donations from the public. Mikkelson (again purportedly on behalf of Snopes Media Group)

17 claimed that the donations would be used to pay for Snopes Media Group’s legal fees incurred in

18 connection with this lawsuit, as well as payroll and other operating expenses (the “GoFundMe

19 Campaign”). The GoFundMe Campaign, and information and updates about the campaign

20 published by or at the direction of Mikkelson, are located at www.gofundme.com/savesnopes,

21 www.savesnopes.com, and www.snopes.com.

22           136.       On information and belief, the GoFundMe Campaign has been highly publicized—
23 indeed, it has been covered by multiple written as well as televised news sources.

24           137.       Mikkelson (purportedly on behalf of Snopes Media Group) initially sought a total
25 of $500,000 through the GoFundMe Campaign. On information and belief, Mikkelson met that

26 fundraising goal within one day. To date, Mikkelson has raised over $850,000 from nearly 30,000

27 donors through the GoFundMe Campaign. On information and belief, Mikkelson continues to

28 raise funds through the GoFundMe Campaign, and receives donations on a daily or near-daily


     SMRH:488625447.6                    Page 190 of-27-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 basis. On information and belief, Mikkelson has raised the fundraising goal to $2,000,000, even

 2 though Snopes Media Group has full control of its website, hosting, and advertising revenue.

 3           138.       On information and belief, Mikkelson has represented and continues to represent to

 4 the public and the GoFundMe Campaign donors that the funds raised through the GoFundMe

 5 Campaign will be used by Snopes Media Group to pay for its payroll, operating expenses, and

 6 legal expenses incurred in connection with this lawsuit.

 7           139.       For example, on information and belief, in or about July 2017, Mikkelson

 8 published or caused to be published “Frequently Asked Questions” and answers regarding this

 9 litigation and the GoFundMe Campaign on www.savesnopes.com/faq. One of the Frequently

10 Asked Questions reads: “$500,000 is a lot of money, how do you plan on spending it?” On

11 information and belief, Mikkelson published or caused to be published the following response:

12 “As for how we plan to use those donations, it’s quite simple. In order to continue our fact-

13 checking efforts, we need to be able to pay our staff (which comprises 16 people), accommodate

14 millions of monthly visitors, and cover other basic operating expenses, in addition to our legal

15 expenses.” On information and belief, this July 2017 publication is currently available and has not

16 been materially updated or otherwise changed since July 31, 2017.

17           140.       And, on information and belief, in or about August 2017, Mikkelson published or
18 caused to be published on www.gofundme.com/savesnopes: “The GoFundMe team is in the

19 process of releasing the donations directly to the company, where our controller will ensure the

20 funds are allocated appropriately and our commitment to our donors is maintained.” On

21 information and belief, this August 2017 publication is currently available and has not been

22 materially updated or otherwise changed since August 2017.

23           141.       And, on information and belief, in or about March 2018, Mikkelson published or
24 caused to be published on www.gofundme.com/savesnopes, that Snopes Media Group had used

25 “all previously raised funds” to pay for its legal fees. The publication also states that Snopes

26 Media Group is continuing to raise funds through the GoFundMe Campaign to “sustain our

27 ongoing operations, cover our legal fees, and help us expand to stem the rising tide of

28


     SMRH:488625447.6                   Page 191 of-28-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 misinformation.” On information and belief, this March 2018 publication is currently available

 2 and has not been materially updated or otherwise changed since March 2018.

 3           142.       On information and belief, Mikkelson made and continues to make the

 4 aforementioned representations, among others, about how the funds raised through the GoFundMe

 5 Campaign will purportedly be used in order to induce and encourage donations from the public.

 6 On information and belief, donors have made donations to the GoFundMe Campaign based on

 7 these representations.

 8           143.       On information and belief, Mikkelson’s representations about how the funds raised

 9 through the GoFundMe Campaign will be used are false, and Mikkelson either knows or

10 reasonably should know that they are false. Specifically, on information and belief, and contrary

11 to Mikkelson’s representations, the GoFundMe Campaign funds are not in fact being used to cover

12 Snopes Media Group’s payroll, operating expenses, and legal expenses. To the contrary, on

13 information and belief, Mikkelson is using these funds, at least in part, to pay for his personal

14 expenses, including but not limited to legal expenses that he, Green, and Miller have personally

15 incurred in connection with this lawsuit.

16           144.       Mikkelson has also represented and continues to represent—again falsely—to the

17 public and the GoFundMe Campaign donors that Plaintiffs are withholding Snopes Media Group’s

18 advertising revenue and holding the Snopes.com website hostage.

19           145.       For example, on information and belief, in or about July 2017, Mikkelson

20 published or caused to be published on www.savesnopes.com/faq: “You claim your site is

21 essentially being ‘held hostage.’ What does that mean?” On information and belief, Mikkelson

22 published or caused to be published the following response, which reads in part: “After we

23 terminated our contract with Proper Media, we sought to migrate our hosting to another service

24 provider – and that provider is anxiously waiting to go (as are we). But migrations of sites like

25 Snopes.com require some level of cooperation, coordination, and courtesy, which Proper Media

26 has refused to provide. Without access to the servers, our site’s code, or our databases, we cannot

27 migrate our site to a more favorable service provider.” On information and belief, this July 2017

28


     SMRH:488625447.6                   Page 192 of-29-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 publication is currently available and has not been materially updated or otherwise changed since

 2 July 31, 2017.

 3           146.       This July 2017 publication is false. Proper Media has released to Snopes Media

 4 Group all code and other information necessary for Snopes Media Group to migrate its hosting to

 5 another service provider. Indeed, Snopes Media Group migrated its hosting to another service

 6 provider in or about October 2017.

 7           147.       On information and belief, in or about July 2017, Mikkelson published or caused to

 8 be published on www.savesnopes.com/faq: “Is one of Proper Media’s owners a director of

 9 Bardav?” On information and belief, Mikkelson published or caused to be published the

10 following response: “Absolutely not! No owner or shareholder of Proper Media has ever held a

11 seat on Bardav’s board of directors.” On information and belief, this July 2017 publication is

12 currently available and has not been materially updated or otherwise changed since July 31, 2017.

13           148.       This July 2017 publication is false. Christopher Richmond, an owner of Proper
14 Media, is in fact a Director of Snopes Media Group.

15           149.       On information and belief, in or about July 2017, Mikkelson published or caused to
16 be published the following statement on www.savesnopes.com/faq: “100 percent of our earnings

17 have been withheld from us for months on end.” On information and belief, this July 2017

18 publication is currently available and has not been materially updated or otherwise changed since

19 July 31, 2017.

20           150.       This July 2017 publication is false. Proper Media has paid Snopes Media Group all
21 of the advertising revenue allegedly due to Snopes Media Group under both the General Services

22 Agreement and in accordance with court orders in this lawsuit. In fact, Proper Media has paid

23 Snopes Media Group more than it was owed—including, as set forth above, by repaying to Snopes

24 Media Group the entirety of the Barbara Settlement Agreement payments, which Mikkelson had

25 previously agreed to cover or reimburse.

26           151.       On information and belief, Mikkelson made and continues to make the
27 aforementioned representations, among others, about Proper Media’s alleged misconduct,

28 including how it allegedly held the Snopes.com website “hostage” and withheld all of its


     SMRH:488625447.6                   Page 193 of-30-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 advertising revenue, in order to induce and encourage donations from the public. On information

 2 and belief, the GoFundMe Campaign donors have made donations to the GoFundMe Campaign

 3 based on these representations.

 4           152.       On information and belief, Mikkelson’s representations about Proper Media,

 5 including how it allegedly held the Snopes.com website “hostage” and withheld all of its

 6 advertising revenue, are false, and Mikkelson either knows or reasonably should know that they

 7 are false. Specifically, contrary to Mikkelson’s representations, Snopes Media Group has

 8 complete control over the Snopes.com website, Proper Media has paid Snopes Media Group all of

 9 the revenue it was due, and more, and Richmond currently sits on Snopes Media Group’s Board.

10           153.       On information and belief, Mikkelson’s statements and representations, purportedly

11 made on behalf of Snopes Media Group, are intended to defame Proper Media, Mikkelson’s

12 litigation adversary, and harm Proper Media’s current and prospective business.

13           154.       In addition to publishing outright false statements about how the GoFundMe

14 Campaign funds will be used and about Proper Media’s alleged misconduct, on information and

15 belief, Mikkelson (purportedly on behalf of Snopes Media Group) has published or caused to be

16 published materially misleading statements, which omit material information about this litigation,

17 all in an effort to mislead the public into donating to the GoFundMe Campaign.

18           155.       For example, on information and belief, in or about March 2018, Mikkelson

19 published or caused to be published on www.gofundme.com/savesnopes: “On 22 February 2018,

20 the Superior Court entered a judgment in favor of David Mikkelson dismissing all causes of action

21 brought against him by Proper Media.” On information and belief, this March 2018 publication is

22 currently available and has not been materially updated or otherwise changed since March 2018.

23           156.       This statement is materially misleading. It omits that the Court denied Mikkelson’s
24 request to dismiss the claims brought by Schoentrup and Richmond, as Snopes Media Group

25 shareholders, against Mikkelson. And, it omits, that Schoentrup’s and Richmond’s multiple

26 claims against Mikkelson survived and are ongoing.

27           157.       On information and belief, in or about July 2017, Mikkelson published or caused to
28 be published on www.gofundme/savesnopes that Snopes Media Group is engaged in litigation


     SMRH:488625447.6                   Page 194 of-31-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 with an “outside vendor” (Proper Media) arising from the vendor’s alleged refusal to

 2 “acknowledge the change in contractual status” and its alleged holding the Snopes.com website

 3 “hostage.” On information and belief, this July 2017 publication is currently available and has not

 4 been materially updated or otherwise changed since July 2017.

 5           158.       On information and belief, in or about March 2018, Mikkelson published or caused

 6 to be published on www.gofundme/savesnopes that Snopes Media Group is involved in litigation

 7 with a “vendor (Proper Media) who had been contracted to provide certain services for

 8 Snopes.com but would not acknowledge the lawful termination of that contract by us.” On

 9 information and belief, this March 2018 publication is currently available and has not been

10 materially updated or otherwise changed since March 2018.

11           159.       These July 2017 and March 2018 publications, purporting to “describe” this
12 litigation, are materially misleading. These publications fail to tell donors and potential donors

13 that the legal expenses to which they are purportedly contributing, are for a litigation brought by

14 Schoentrup and Richmond (Snopes Media Group shareholders), against Mikkelson (the founder,

15 CEO, Director, and 50% shareholder of Snopes Media Group) on the grounds that he, in

16 conspiracy with former minority shareholders Green and Miller, persistently abused, wasted, and

17 embezzled Snopes Media Group funds in breach of his fiduciary duties. In other words, this is not

18 simply a litigation about Snopes Media Group’s contractual dispute with its “outside vendor”

19 (Proper Media).

20           160.       On information and belief, Mikkelson made and continues to make the
21 aforementioned misleading statements about this litigation in order to induce and encourage

22 donations from the public. On information and belief, the GoFundMe Campaign donors have

23 made donations to the GoFundMe Campaign based on these misleading statements.

24           161.       On information and belief, as a result of Mikkelson’s false statements and
25 misrepresentations, purportedly made on behalf of Snopes Media Group, Proper Media has

26 suffered harm to its goodwill, reputation, and current and prospective business relationships.

27

28


     SMRH:488625447.6                    Page 195 of-32-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           162.       Mikkelson’s false statements and misrepresentations, purportedly made on behalf

 2 of Snopes Media group, subject Snopes Media Group to an immediate threat of substantial

 3 liability.

 4      Schoentrup and Richmond Foreclose On Green’s and Miller’s Portions of The Barbara

 5                       Share and Become 50% Shareholders Of Snopes Media Group
 6           163.       On October 4, 2017, Barbara assigned the Barbara Note and Guarantee to
 7 Schoentrup and Richmond for valuable consideration, as evidenced by the assignment agreement

 8 executed on October 4, 2017 (the “Assignment”). Accordingly, as of October 4, 2017, Schoentrup

 9 and Richmond stand in the shoes of Barbara, and are the legal and rightful Holders of both the

10 Barbara Note and Guarantee.

11           164.       On October 1, 2017, Proper Media failed to pay a monthly installment payment due
12 under Section 3(a) of the Barbara Note. Accordingly, Proper Media was in Default, and the Cure

13 Period of twenty days started to run the next day, on October 2, 2017.

14           165.       Pursuant to Section 1(a) of the Barbara Note, the Cure Period expired on October
15 22, 2017.

16           166.       On October 23, 2017, Schoentrup and Richmond, as the Holders of the Barbara
17 Note and Guarantee, exercised their right under Section 7 of the Barbara Note to accelerate the

18 total amount owing, which was immediately due and payable (the “Outstanding Balance”). As of

19 October 23, 2017, the Outstanding Balance was $1,260,000.00.

20           167.       Pursuant to Section 2 of the Guarantee, on October 23, 2017, Schoentrup and
21 Richmond, through their counsel, sent a letter to Guarantors Green and Miller, demanding that

22 they cure the default and pay the Outstanding Balance within fifteen (15) days, or by November 7,

23 2017. The October 23, 2017 letter advised Green and Miller that their failure to pay the

24 Outstanding Balance would result in the reversion of their respective ownership interests in the

25 Barbara Share to Schoentrup and Richmond, and would therefore terminate any rights or claims

26 they had in the Barbara Share.

27           168.       Neither Green nor Miller paid the Outstanding Balance by November 7, 2017, as
28 required.


     SMRH:488625447.6                   Page 196 of-33-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           169.       Accordingly, as of November 7, 2017, Green and Miller’s respective ownership

 2 interests in the Barbara Share and any accompanying rights as Snopes Media Group shareholders

 3 terminated, and Schoentrup and Richmond became entitled to possess all legal rights in and to the

 4 entirety of the Barbara Share.

 5           170.       On December 21, 2017, Schoentrup and Richmond initiated repossession of the

 6 Barbara Share, by sending a letter to Snopes Media Group demanding that Snopes Media Group

 7 issue a new share certificate representing 50% of the Snopes Media Group shares. Snopes Media

 8 Group did not respond or otherwise issue the share certificate as requested.

 9           171.       On or about January 19, 2018, Dunn acknowledged in writing that his prior

10 ownership interest in the Barbara Share automatically reverted to Schoentrup and Richmond,

11 pursuant to the terms of the Guarantee, and that he no longer holds any interest in Snopes Media

12 Group.

13           172.       On January 23, 2018 and April 11, 2018, Schoentrup and Richmond filed a

14 financing statement and an amended financing statement, respectively, as to their interest in

15 Snopes Media Group with the Office of the Secretary of the State of California.

16           173.       Mikkelson, Green, and Miller dispute the validity of Schoentrup and Richmond’s

17 foreclosure and repossession of Green and Miller’s previously-owned portions of the Barbara

18 Share. This dispute is the subject of the interpleader action, captioned Bardav v. Schoentrup, et

19 al., Case No. 37-2018-00004335, which (since its filing) has subsequently been consolidated with

20 this lawsuit.

21                                        FIRST CLAIM FOR RELIEF

22                                              Breach of Contract
23                  (By Plaintiff Proper Media Against Defendant Snopes Media Group)
24           174.       Proper Media realleges and incorporates by reference the allegations in each of the
25 preceding Paragraphs as if fully set forth herein.

26           175.       The General Services Agreement is a valid written contract between Proper Media
27 and Snopes Media Group.

28


     SMRH:488625447.6                    Page 197 of-34-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           176.       Until Defendants’ actions made Proper Media’s performance impossible, Proper

 2 Media performed all of its obligations under the General Services Agreement.

 3           177.       Snopes Media Group’s actions as stated herein, including, among other things,

 4 intentionally excluding Plaintiffs from the accounts, tools, and data necessary to fulfill Proper

 5 Media’s obligations under the General Services Agreement, constitute a breach of the General

 6 Services Agreement.

 7           178.       As a direct and proximate result of Snopes Media Group’s conduct, Proper Media

 8 has suffered actual damages, in an amount to be determined according to proof at trial.

 9                                      SECOND CLAIM FOR RELIEF

10                                              Breach of Contract
11           (By Plaintiffs Richmond and Schoentrup Against Defendants Green and Miller)
12           179.       Plaintiffs Richmond and Schoentrup reallege and incorporate by reference the
13 allegations in each of the preceding Paragraphs as if fully set forth herein.

14           180.       The Operating Agreement is a valid written contract.
15           181.       Plaintiff Richmond, Plaintiff Schoentrup, Defendant Green, and Defendant Miller
16 are each parties to the Operating Agreement.

17           182.       Plaintiffs performed all of their obligations under the Operating Agreement.
18           183.       Green’s and Miller’s actions, as stated herein—including, among other things,
19 conspiring with Mikkelson against Plaintiffs, intentionally excluding Plaintiffs from the personnel,

20 accounts, tools, and data necessary to fulfill Proper Media’s obligations under the General

21 Services Agreement, conspiring with Mikkelson to frustrate and/or terminate the General Services

22 Agreement, and concealing the foregoing from Plaintiffs—constitute a breach of the Operating

23 Agreement in that Green and Miller have breached their obligation not to act adversely to Proper

24 Media and to act with full disclosure, good faith and fair dealing with respect to Richmond and

25 Schoentrup.

26           184.       As a direct and proximate result of Green’s and Miller’s conduct, Richmond and
27 Schoentrup have suffered actual damages, in an amount to be determined according to proof at

28 trial.


     SMRH:488625447.6                    Page 198 of-35-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                        THIRD CLAIM FOR RELIEF

 2                                    Intentional Interference with Contract

 3                (By Plaintiffs Richmond and Schoentrup Against Defendant Mikkelson)

 4           185.       Plaintiffs Richmond and Schoentrup reallege and incorporate by reference the

 5 allegations in each of the preceding Paragraphs as if fully set forth herein.

 6           186.       A written agreement exists between Richmond and Schoentrup, on the one hand,

 7 and Green and Miller on the other—namely, the Operating Agreement.

 8           187.       Mikkelson knew about the Proper Media Operating Agreement, to which Plaintiffs

 9 Proper Media, Schoentrup, and Richmond are parties.

10           188.       Mikkelson has intentionally induced Green and Miller to breach the Operating

11 Agreement by conspiring with Green and Miller to take actions adverse to Proper Media,

12 including by intentionally excluding Proper Media from the accounts, tools, and data necessary to

13 fulfill Proper Media’s obligations under the General Services Agreement.

14           189.       Mikkelson undertook the actions alleged herein with the intent and understanding

15 that Green and Miller would breach the Operating Agreement.

16           190.       As a result of Mikkelson’s actions, Green and Miller have each breached the

17 Operating Agreement.

18           191.       As a direct and proximate result of Mikkelson’s conduct, Plaintiffs Richmond and

19 Schoentrup have suffered substantial economic loss and other general and specific damages all in

20 an amount to be determined according to proof at trial.

21           192.       Mikkelson acted maliciously, oppressively, and fraudulently, and Plaintiffs are

22 entitled to punitive and exemplary damages.

23                                      FOURTH CLAIM FOR RELIEF

24                                    Intentional Interference with Contract
25                      (By Plaintiff Proper Media Against Defendants Green and Miller)
26           193.       Plaintiff Proper Media realleges and incorporates by reference the allegations in
27 each of the preceding Paragraphs as if fully set forth herein.

28


     SMRH:488625447.6                    Page 199 of-36-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           194.       A written agreement exists between Proper Media and Snopes Media Group—

 2 namely, the General Services Agreement.

 3           195.       Green and Miller, and each of them, knew about the General Services Agreement.

 4           196.       Green and Miller intentionally excluded Plaintiffs from the personnel, accounts,

 5 tools, and data necessary for Proper Media to fulfill its obligations under the General Services

 6 Agreement, and conspired with Mikkelson to frustrate and/or terminate the General Services

 7 Agreement.

 8           197.       Green and Miller undertook the actions alleged herein with the intent and

 9 understanding that Snopes Media Group would terminate the General Services Agreement.

10           198.       As a result of Green’s and Miller’s actions, Snopes Media Group has terminated

11 the General Services Agreement.

12           199.       As a direct and proximate result of Green’s and Miller’s conduct, Proper Media has

13 suffered economic loss and other general and specific damages—including, without limitation, the

14 lost advertising revenue from the General Services Agreement—all in an amount to be determined

15 according to proof at trial.

16           200.       Green and Miller acted maliciously, oppressively, and fraudulently, and Plaintiffs

17 are entitled to punitive and exemplary damages.

18                                        FIFTH CLAIM FOR RELIEF

19                                               Corporate Waste
20       (Derivatively By Plaintiff-Shareholders Schoentrup and Richmond Against Defendant
21         Mikkelson and Against Snopes Media Group, Miller, Green, and Dunn as Nominal
22                                                  Defendants)
23           201.       Plaintiffs Schoentrup and Richmond reallege and incorporate by reference the
24 allegations in each of the preceding Paragraphs as if fully set forth herein.

25           202.       This claim is brought by Plaintiffs Richmond and Schoentrup as named
26 shareholders of Snopes Media Group on behalf of Snopes Media Group.

27

28


     SMRH:488625447.6                    Page 200 of-37-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           203.       For purposes of this claim, Miller, Green, and Dunn are named as nominal

 2 defendants only pursuant to Section 389 of the Code of Civil Procedure and indispensable parties

 3 as the previously-named owners of 20% of the Barbara Share and 10% of Snopes Media Group.

 4           204.       For the purposes of this claim, Snopes Media Group is named as a nominal

 5 defendant pursuant to Section 382 of the Code of Civil Procedure.

 6           205.       By virtue of his position and financial holding in Snopes Media Group, Mikkelson

 7 had a fiduciary duty to exercise good faith and diligence in the administration of the affairs of

 8 Snopes Media Group and in the use and preservation of its property and assets, and the highest

 9 obligation of fair dealing.

10           206.       Mikkelson wasted Snopes Media Group’s corporate assets by using them to pay for

11 personal expenses, including but not limited to his the legal expenses he has personally incurred in

12 this lawsuit.

13           207.       As a result of Mikkelson’s actions, Snopes Media Group has suffered losses.

14           208.       As a proximate result of the corporate waste herein alleged, Snopes Media Group

15 has suffered substantial economic loss, has been exposed to substantial liability, is in critical

16 financial condition, and is in imminent danger of insolvency, and has suffered other general and

17 specific damages, all in an amount to be determined according to proof at trial.

18           209.       Mikkelson acted with malice and oppression, justifying the award of exemplary

19 damages.

20           210.       Snopes Media Group is entitled to disgorgement of all gains, profits, advantages,

21 and unjust enrichment derived by Mikkelson for committing corporate waste.

22           211.       Making a pre-lawsuit demand on Snopes Media Group’s board of directors before

23 filing this claim for relief was futile for at least the following reasons:

24                      a. Mikkelson’s own actions are the basis of the claim;

25                      b. At the time this claim was made, Mikkelson was the sole member of Snopes

26                         Media Group’s board of directors;

27                      c. Mikkelson had ignored or rejected all of Plaintiffs’ pre-lawsuit requests for

28                         corporate documents and information to that point, including (but not limited


     SMRH:488625447.6                    Page 201 of-38-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                         to) the Shareholder Inspection Demand and earlier efforts to obtain copies of

 2                         Snopes Media Group’s non-existent bylaws;

 3                      d. Mikkelson had already acted in bad faith and breached his fiduciary duties to

 4                         Plaintiffs and Snopes Media Group;

 5                      e. Mikkelson’s decisions were not valid exercises of business judgment; and

 6                      f. Mikkelson was not disinterested and independent in evaluating claims against

 7                         himself.

 8                                        SIXTH CLAIM FOR RELIEF

 9                                           Breach of Fiduciary Duty
10                (By Plaintiffs Schoentrup and Richmond Against Defendant Mikkelson)
11           212.       Plaintiffs reallege and incorporate by reference the allegations in each of the
12 preceding Paragraphs as if fully set forth herein.

13           213.       This claim is brought by Plaintiffs Richmond and Schoentrup as named
14 shareholders of Snopes Media Group.

15           214.       At all relevant times, Snopes Media Group was a corporation organized and
16 existing under the General Corporation Law of California.

17           215.       At all times, Mikkelson owed fiduciary duties both to Snopes Media Group and to
18 Snopes Media Group’s other shareholders because he was an Officer and Director of Snopes

19 Media Group.

20           216.       At all relevant times, Mikkelson was also a 50% shareholder of Snopes Media
21 Group.

22           217.       Besides Mikkelson’s share, the only other share in Snopes Media Group was the
23 Barbara Share, which was purchased by the Proper Media Members (to hold for the benefit of

24 Proper Media), including Richmond and Schoentrup.

25           218.       Based on his combined positions as a 50% shareholder, Officer, and Director,
26 Mikkelson owed additional fiduciary duties to Snopes Media Group’s other shareholders,

27 including Schoentrup and Richmond.

28


     SMRH:488625447.6                    Page 202 of-39-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           219.       Among other duties, Mikkelson owed Schoentrup and Richmond the fiduciary

 2 duties of good faith, loyalty, and disclosure.

 3           220.       Mikkelson breached these fiduciary duties by, among other acts and omissions: (1)

 4 misappropriating and embezzling Snopes Media Group’s funds for personal expenses and lying

 5 about those expenses; (2) employing a scheme or artifice to attempt to defraud Schoentrup and

 6 Richmond into agreeing to his misappropriation of those funds; (3) failing to even discuss whether

 7 to terminate the General Services Agreement, a material contract of Snopes Media Group, with

 8 Schoentrup and Richmond; (4) interfering with Schoentrup and Richmond’s ability to perform

 9 their obligations on behalf of Proper Media under the General Services Agreement; (5) poaching

10 Green and Miller from Proper Media; (6) conspiring to have Green and Miller violate their

11 fiduciary and contractual duties to Schoentrup and Richmond; (7) conspiring with Green to

12 convert Proper Media’s equipment to his own or Snopes Media Group’s uses; (8) failing to

13 comply with Schoentrup and Richmond’s Shareholder Inspection Demand; (9) promising and

14 entering into an agreement with Plaintiffs to reimburse them for payments made pursuant to the

15 Barbara Settlement Agreement, if Proper Media would enter into the Barbara Settlement

16 Agreement, and then reneging on that promise and breaching the agreement; (10) directing or

17 otherwise causing Snopes Media Group to improperly advance personal legal expenses to

18 Mikkelson, Green, and Miller in violation of the Corporations Code and Bylaws; (11) inducing

19 and collecting donations from the GoFundMe Campaign in order to finance his personal legal fees

20 in this litigation, based on false information and defamatory statements about Proper Media.

21           221.       Mikkelson knowingly acted against Schoentrup’s and Richmond’s interests in

22 connection with the above acts.

23           222.       Schoentrup and Richmond never gave informed consent to Mikkelson’s above acts.

24           223.       As a proximate result of Mikkelson’s fiduciary breaches, Schoentrup and

25 Richmond have suffered substantial economic loss and other general and specific damages, all in

26 an amount to be determined according to proof at trial.

27           224.       Schoentrup and Richmond are entitled to disgorgement of all gains, profits,

28 advantages, and unjust enrichment derived by Mikkelson for breaching his fiduciary duties.


     SMRH:488625447.6                   Page 203 of-40-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           225.       Mikkelson acted with malice and oppression, justifying the award of exemplary

 2 damages.

 3                                      SEVENTH CLAIM FOR RELIEF

 4                                           Breach of Fiduciary Duty
 5       (Derivatively By Plaintiff-Shareholders Schoentrup and Richmond Against Defendant
 6         Mikkelson and Against Snopes Media Group, Miller, Green, and Dunn as Nominal
 7                                                   Defendants)
 8           226.       Plaintiffs reallege and incorporate by reference the allegations in each of the
 9 preceding Paragraphs as if fully set forth herein.

10           227.       This claim is brought by Plaintiffs Richmond and Schoentrup as named
11 shareholders of Snopes Media Group on behalf of Snopes Media Group.

12           228.       For purposes of this claim, Miller, Green, and Dunn are named as nominal
13 defendants only pursuant to Section 389 of the Code of Civil Procedure and indispensable parties

14 as the previously-named owners of 20% of the Barbara Share and 10% of Snopes Media Group.

15           229.       For the purposes of this claim, Snopes Media Group is named as a nominal
16 defendant pursuant to Section 382 of the Code of Civil Procedure.

17           230.       By virtue of his position and financial holding in Snopes Media Group, Mikkelson
18 had a fiduciary duty to exercise good faith and diligence in the administration of the affairs of

19 Snopes Media Group and in the use and preservation of its property and assets, and the highest

20 obligation of fair dealing.

21           231.       At all relevant times, Snopes Media Group was a corporation organized and
22 existing under the General Corporation Law of California.

23           232.       At all relevant times, Mikkelson owed fiduciary duties to Snopes Media Group
24 because of his controlling and combined positions as CEO, Director, and 50% shareholder of

25 Snopes Media Group.

26           233.       Among other duties, Mikkelson owed Snopes Media Group the fiduciary duties of
27 good faith, loyalty, and care.

28


     SMRH:488625447.6                    Page 204 of-41-
                                                     732           PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           234.       Mikkelson breached these fiduciary duties by, among other acts and omissions: (1)

 2 misappropriating and embezzling Snopes Media Group’s funds for personal expenses and lying

 3 about those expenses; (2) employing a scheme or artifice to attempt to defraud other shareholders

 4 into agreeing to his misappropriation of those funds; (3) terminating the General Services

 5 Agreement, a material contract of Snopes Media Group, on his own accord and without discussing

 6 the termination with other shareholders; (4) interfering with Proper Media’s ability to perform

 7 under the General Services Agreement; (5) poaching Green and Miller from Proper Media; (6)

 8 conspiring to have Green and Miller violate their fiduciary and contractual duties to Plaintiffs; (7)

 9 conspiring with Green to convert Proper Media’s equipment to his own or Snopes Media Group’s

10 uses; (8) failing to comply with Schoentrup and Richmond’s Shareholder Inspection Demand; (9)

11 promising and entering into an agreement (on behalf of Snopes Media Group) with Plaintiffs to

12 reimburse them for payments made under the Barbara Settlement Agreement, if Proper Media

13 would enter into the Barbara Settlement Agreement, and then reneging on the promise and

14 breaching the agreement; (10) directing or otherwise causing Snopes Media Group to improperly

15 advance personal legal expenses to Mikkelson, Green, and Miller in connection with this lawsuit

16 in violation of the Corporations Code and the Bylaws; (11) inducing and collecting donations from

17 the GoFundMe Campaign in order to finance his personal legal fees in this litigation, based on

18 false information and defamatory statements about Proper Media.

19           235.       Mikkelson knowingly acted against Snopes Media Group’s interests in connection

20 with the above acts.

21           236.       Snopes Media Group never gave informed consent to Mikkelson’s above acts and

22 could not have given informed consent since Mikkelson, at all relevant times, controlled Snopes

23 Media Group.

24           237.       As a proximate result of Mikkelson’s fiduciary breaches, Snopes Media Group has

25 suffered substantial economic loss, has been exposed to substantial liability, is in critical financial

26 condition and is in imminent danger of insolvency, and has suffered other general and specific

27 damages, all in an amount to be determined according to proof at trial.

28


     SMRH:488625447.6                   Page 205 of-42-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           238.       Mikkelson acted with malice and oppression, justifying the award of exemplary

 2 damages.

 3           239.       Snopes Media Group is entitled to disgorgement of all gains, profits, advantages,

 4 and unjust enrichment derived by Mikkelson for breaching his fiduciary duties.

 5           240.       Making a pre-lawsuit demand on Snopes Media Group’s board of directors before

 6 filing this claim for relief was futile for at least the following reasons:

 7                         a. Snopes Media Group’s current Board consists of three directors—

 8                             Mikkelson, Westbrook, and Richmond;

 9                         b. Mikkelson’s own actions are the basis of the claim and therefore he is not

10                             disinterested and independent in evaluating claims against himself;

11                         c. Mikkelson has already acted in bad faith and breached his fiduciary duties

12                             to Plaintiffs and Snopes Media Group;

13                         d. Mikkelson’s decisions were not valid exercises of business judgment;

14                         e. Richmond is not disinterested and independent in evaluating claims against

15                             Mikkelson in this lawsuit, because he is both a Plaintiff and Defendant in

16                             this lawsuit and has asserted both derivative and direct claims against

17                             Mikkelson;

18                         f. Westbrook is the only allegedly disinterested and independent Director,

19                             and, by himself, is unable to make corporate decisions on behalf of the

20                             Board because a single Director does not constitute a quorum under the

21                             Bylaws;

22                         g. In or about June 2018, Mikkelson and Westbrook established a special

23                             litigation committee, which is responsible for making all corporate

24                             decisions about this litigation (the “Litigation Committee”);

25                         h. Mikkelson and Westbrook are the only members of the Litigation

26                             Committee;

27

28


     SMRH:488625447.6                    Page 206 of-43-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                         i. As set forth above, Mikkelson is not disinterested and independent and

 2                             therefore cannot evaluate claims against himself as a member of the

 3                             Litigation Committee; and

 4                         j. Without Mikkelson, Westbrook is the sole member of the Litigation

 5                             Committee, and cannot, by himself, make corporate decisions on behalf of

 6                             the Litigation Committee because a single Director does not constitute a

 7                             quorum under the Bylaws.

 8                                       EIGHTH CLAIM FOR RELIEF

 9                                           Breach of Fiduciary Duty
10                          (By All Plaintiffs Against Defendants Green and Miller)
11           241.       Plaintiffs reallege and incorporate by reference the allegations in each of the
12 preceding Paragraphs as if fully set forth herein.

13           242.       Under California statutory and common law, as well as under Section III.H.1 of the
14 Operating Agreement, Green and Miller each owed fiduciary duties of duties of loyalty and care to

15 Proper Media.

16           243.       Under California statutory and common law, as well as under Section III.H.2 of the
17 Operating Agreement, Green and Miller each owed a fiduciary duty of loyalty to Proper Media to

18 refrain from competing with Proper Media or otherwise acting on behalf of a party having an

19 adverse interest to Proper Media.

20           244.       Under Section III.H.3 of the Operating Agreement, Green and Miller each owed
21 fiduciary duties of disclosure, good faith, and fair dealing to Plaintiffs, and each of them.

22           245.       Under Section VI.C of the Operating Agreement, as officers of Proper Media,
23 Green and Miller each owed additional fiduciary duties to Plaintiffs, and each of them.

24           246.       Green’s and Miller’s actions as stated herein, including, among other things,
25 conspiring with Mikkelson against Plaintiffs, intentionally excluding Plaintiffs from the personnel,

26 accounts, tools, and data necessary to fulfill Proper Media’s obligations under the General

27 Services Agreement, conspiring with Mikkelson to frustrate and/or terminate the General Services

28 Agreement, conspiring with Mikkelson to convert the portions of the Barbara Share held in


     SMRH:488625447.6                    Page 207 of-44-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Green’s and Miller’s names for the benefit of Proper Media to their individual ownership in spite

 2 of never having paid anything toward the same, and concealing these and other acts from

 3 Plaintiffs, constitute a breach of Green’s and Miller’s fiduciary duties to Plaintiffs.

 4           247.       As a direct and proximate result of Green’s and Miller’s conduct, Plaintiffs have

 5 suffered substantial economic loss and other general and specific damages, all in an amount to be

 6 determined according to proof at trial.

 7           248.       Green and Miller acted maliciously, oppressively, and fraudulently, and Plaintiffs

 8 are entitled to punitive and exemplary damages.

 9                                        NINTH CLAIM FOR RELIEF

10                                              Removal of Director
11      (By Plaintiffs Schoentrup and Richmond Against Defendants Snopes Media Group and
12              Mikkelson, and Against Miller, Green, and Dunn as Nominal Defendants)
13           249.       Plaintiffs reallege and incorporate by reference the allegations in each of the
14 preceding Paragraphs as if fully set forth herein.

15           250.       This claim is brought by Plaintiffs Richmond and Schoentrup as named
16 shareholders of Snopes Media Group.

17           251.       For purposes of this claim, Miller, Green, and Dunn are named as nominal
18 defendants only pursuant to Section 389 of the Code of Civil Procedure and indispensable parties

19 as the previously-named owners of 20% of the Barbara Share and 10% of Snopes Media Group.

20           252.       Schoentrup and Richmond each own more than 10% of the outstanding equity in
21 Snopes Media Group.

22           253.       At all relevant times, Mikkelson was owner of a single share in Snopes Media
23 Group representing 50% of its equity, and an Officer and Director of Snopes Media Group.

24           254.       Mikkelson is guilty of fraudulent or dishonest acts, or abuse of authority or
25 discretion. Among others, Mikkelson is guilty of: (1) misappropriating and embezzling Snopes

26 Media Group funds for personal expenses and lying about those expenses; (2) employing a

27 scheme or artifice to attempt to defraud Plaintiffs into agreeing to his misappropriation of those

28 Snopes Media Group funds; and (3) committing multiple torts and other statutory violations


     SMRH:488625447.6                    Page 208 of-45-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 against Plaintiffs Schoentrup and Richmond, as well as the GoFundMe Campaign donors,

 2 exposing Snopes Media Group to imminent and substantial liability.

 3           255.       There is cause for the Court to remove Mikkelson as a director of Snopes Media

 4 Group, and to bar his reelection to the Board.

 5           256.       Making a pre-lawsuit demand on Snopes Media Group’s board of directors before

 6 filing this claim for relief was futile for at least the following reasons:

 7                         a. Mikkelson’s own actions are the basis of the claim;

 8                         b. At the time this claim was made, Mikkelson was (or purported to be) the

 9                             sole member of Bardav’s board of directors;

10                         c. Mikkelson had ignored or rejected all of Schoentrup and Richmond’s pre-

11                             lawsuit requests for corporate documents and information to that point,

12                             including (but not limited to) the Shareholder Inspection Demand and

13                             earlier efforts to obtain copies of Snopes Media Group’s non-existent

14                             bylaws;

15                         d. Mikkelson had already acted in bad faith and breached his fiduciary duties

16                             to Plaintiffs Schoentrup and Richmond;

17                         e. Mikkelson’s decisions were not valid exercises of business judgment; and

18                         f. Mikkelson was not disinterested and independent in evaluating claims

19                             against himself.

20                                        TENTH CLAIM FOR RELIEF

21                                                Constructive Trust
22                          (By All Plaintiffs Against Defendants Green and Miller)
23           257.       Plaintiffs reallege and incorporate by reference the allegations in each of the
24 preceding Paragraphs as if fully set forth herein.

25           258.       A constructive trust is an equitable remedial device by which a court adjudges
26 specific restitution of a received benefit. Constructive trusts may be imposed when a defendant

27 has acquired legal title to property or money under such circumstances that he or she may not in

28 good conscience retain the beneficial interest in the property, and in such a situation, equity


     SMRH:488625447.6                    Page 209 of-46-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 converts the legal titleholder into a trustee holding the title for the benefit of those entitled to the

 2 ownership thereof.

 3           259.       Proper Media financed the Proper Media Members’ purchase of the Barbara Share.

 4           260.       Proper Media, Richmond, and Schoentrup have made all payments on the financing

 5 and purchase of Barbara Mikkelson’s equity in Snopes Media Group. Together, Proper Media,

 6 Richmond, and Schoentrup have paid over two million dollars for the Barbara Share, while Green

 7 and Miller have paid nothing.

 8           261.       By agreement of all parties, Proper Media’s equity in Snopes Media Group was

 9 held in the names of the individual members of Proper Media solely because, as an LLC, Proper

10 Media was incapable of owning an interest in Snopes Media Group, an S Corporation.

11           262.       At all times, Green and Miller understood that a portion of the equity in Snopes

12 Media Group, although held in their names, belonged to Proper Media.

13           263.       Indeed, Green and Miller each misrepresented (intentionally or, in the alternative,

14 negligently) to Plaintiffs that they would hold their portion of the Barbara Share for the benefit of

15 Proper Media. Green and Miller further represented (intentionally or, in the alternative,

16 negligently) that they intended to remain members of Proper Media for the foreseeable future. In

17 justifiable reliance on these misrepresentations of Green and Miller, Plaintiffs paid for the Barbara

18 Share and allowed it to be held, in part, in Green’s and Miller’s names. However, Green and

19 Miller have since broken these promises to Plaintiffs by (1) resigning from Proper Media, and (2)

20 using the portion of the Barbara Share held in their names to take action directly adverse to Proper

21 Media.

22           264.       Green and Miller have also tortiously and unlawfully conspired with Mikkelson

23 regarding the Snopes Media Group equity held in Green’s and Miller’s names in order to give

24 Mikkelson a controlling interest in Snopes Media Group.

25           265.       A constructive trust should be imposed for the purpose of preventing unjust

26 enrichment by Green and Miller in the value of the equity in Snopes Media Group held nominally

27 by Green and Miller for the benefit of Proper Media.

28


     SMRH:488625447.6                    Page 210 of-47-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           266.       Green and Miller will gain an unconscionable advantage if they retain the value of

 2 the Snopes Media Group equity they hold for Proper Media’s benefit. A constructive trust should

 3 be imposed to prevent this unjust enrichment. It is against equitable principles to permit Green

 4 and Miller to keep their equity in Snopes Media Group when they obtained it through acts of

 5 fraud, conspiracy, and conversion and paid absolutely nothing to acquire it.

 6           267.       Green’s and Miller’s wrongful acts, as stated herein, have caused and will continue

 7 to cause Green and Miller to be unjustly enriched.

 8           268.       Plaintiffs will be irreparably harmed if Green and Miller are allowed to vote against

 9 Plaintiffs’ interests using the portion of the Barbara Share held in their names for the benefit of

10 Proper Media.

11                                     ELEVENTH CLAIM FOR RELIEF

12                                               Quantum Meruit
13                  (By Plaintiff Proper Media Against Defendant Snopes Media Group)
14           269.       Plaintiff Proper Media herein realleges and incorporates by reference all of
15 allegations set forth above in the preceding Paragraphs.

16           270.       At all relevant times, Proper Media rendered valuable services to Snopes Media
17 Group in the form of time, money, provision of software, hosting services, and by managing

18 advertising content and relationships.

19           271.       The services rendered by Proper Media substantially increased the value and
20 profitability of Snopes.

21           272.       Snopes Media Group accepted, used, and enjoyed the services rendered by Proper
22 Media, including after its purported termination of the General Services Agreement.

23           273.       If Proper Media is required to turn over any portion of its proprietary source code,
24 “Proper Press,” to Snopes Media Group, then Snopes Media Group will further accept, use and

25 enjoy the services rendered by Proper Media in developing the code and improving the

26 performance and value of Snopes.

27           274.       Proper Media, in performing the services, expected to be paid the true value of the
28 services by Snopes Media Group.


     SMRH:488625447.6                    Page 211 of-48-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           275.       Snopes Media Group has refused to pay Proper Media the fair market value of the

 2 services rendered since its purported termination of the General Services Agreement.

 3                                      TWELFTH CLAIM FOR RELIEF

 4                                               Breach of Contract
 5              (By All Plaintiffs Against Defendants Mikkelson and Snopes Media Group)
 6           276.       Plaintiffs herein reallege and incorporate by reference all of allegations set forth
 7 above in the preceding Paragraphs.

 8           277.       In or around Fall 2016, Barbara demanded that Snopes Media Group pay her for
 9 her alleged share of Snopes Media Group’s non-distributed net profit from January 1, 2016 to June

10 30, 2016, and threatened to expose “dirt” about Mikkelson if Snopes Media Group refused.

11           278.       In or about September 2016, Mikkelson (on behalf of himself and Snopes Media
12 Group) offered that if Plaintiffs would enter into a settlement agreement with Barbara in their own

13 names, and exclude Mikkelson and Snopes Media Group from the settlement agreement, that

14 Snopes Media Group would thereafter reimburse Plaintiffs for all payments made pursuant to the

15 settlement agreement by allowing them to deduct all settlement payment amounts directly from

16 the advertising revenue that Proper Media was collecting on behalf of Snopes Media Group.

17 Plaintiffs accepted Mikkelson’s and Snopes Media Group’s offer, and, on the basis of that

18 agreement, subsequently entered into the Barbara Settlement Agreement on or about October 21,

19 2016.

20           279.       Mikkelson’s offer and Plaintiffs’ acceptance of that offer are memorialized in
21 writing in the September 14 and 29, 2016 correspondence attached respectively hereto as Exhibits

22 C and D. The September 14 and 29, 2016 correspondence constitutes a valid written agreement

23 (the “September 2016 Agreement”).

24           280.       Plaintiffs Proper Media, Schoentrup, and Richmond, and Defendants Mikkelson
25 and Snopes Media Group are each parties to the September 2016 Agreement.

26           281.       Plaintiffs Proper Media, Schoentrup, and Richmond performed all of their
27 obligations under the September 2016 Agreement, including by entering into the Barbara

28 Settlement Agreement, making all payments due to Barbara under the Barbara Settlement


     SMRH:488625447.6                    Page 212 of-49-
                                                     732           PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Agreement, and then deducting those payment amounts from Snopes Media Group’s advertising

 2 revenue.

 3           282.       All of the conditions precedent to Mikkelson’s and Snopes Media Group’s

 4 obligations under the September 2016 Agreement occurred—namely, Plaintiffs entered into the

 5 Barbara Settlement Agreement and made all payments due to Barbara under the Barbara

 6 Settlement Agreement.

 7           283.       Mikkelson’s and Snopes Media Group’s actions, as stated herein—including,

 8 refusing to reimburse Plaintiffs for the payments they made under the Barbara Settlement

 9 Agreement as promised, and then contending that Plaintiffs were not in fact entitled to deduct the

10 settlement payments from Snopes Media Group’s advertising revenue as previously agreed—

11 constitute a breach of the September 2016 Agreement.

12           284.       As a direct and proximate result of Mikkelson’s and Snopes Media Group’s

13 conduct, Plaintiffs have suffered actual damages, in an amount to be determined according to

14 proof at trial.

15                                    THIRTEENTH CLAIM FOR RELIEF

16                                  Promissory Estoppel/Specific Performance
17              (By All Plaintiffs Against Defendants Mikkelson and Snopes Media Group)
18           285.       Plaintiffs herein reallege and incorporate by reference all of allegations set forth
19 above in the preceding Paragraphs.

20           286.       In or around Fall 2016, Barbara demanded that Snopes Media Group pay her for
21 her alleged share of Snopes Media Group’s non-distributed net profit from January 1, 2016 to June

22 30, 2016, and threatened to expose “dirt” about Mikkelson if Snopes Media Group refused.

23           287.       In or about September 2016, Mikkelson (on behalf of himself and Snopes Media
24 Group) promised that if Plaintiffs entered into a settlement agreement with Barbara in their own

25 names, and exclude Mikkelson and Snopes Media Group from the settlement agreement, that

26 Snopes Media Group would thereafter reimburse Plaintiffs by allowing them to deduct all

27 payments made pursuant to the settlement agreement from the advertising revenue that Proper

28 Media was collecting on behalf of Snopes Media Group.


     SMRH:488625447.6                    Page 213 of-50-
                                                     732           PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           288.       In making this promise, Mikkelson and Snopes Media Group expected or

 2 reasonably should have expected that Plaintiffs would rely on it.

 3           289.       In justifiable and reasonable reliance on Mikkelson’s and Snopes Media Group’s

 4 promise, Plaintiffs entered into the Barbara Settlement Agreement on or about October 21, 2016.

 5 Also, in justifiable reliance on Mikkelson’s and Snopes Media Group’s promise, from October

 6 2016 through October 2017, Plaintiffs made all payments under the Barbara Settlement

 7 Agreement, and deducted those settlement payments from Snopes Media Group’s advertising

 8 revenue. Plaintiffs did so at the explicit direction of and without any objection from either

 9 Mikkelson or Snopes Media Group.

10           290.       On or about November 7, 2017, Mikkelson and Snopes Media Group reneged on

11 their promise and demanded that all of the previously deducted settlement payments be

12 immediately reimbursed to Snopes Media Group.

13           291.       In relying on Mikkelson’s and Snopes Media Group’s promise to reimburse

14 Plaintiffs for the payments made pursuant to the Barbara Settlement Agreement, Plaintiffs have

15 suffered substantial detriment in that Plaintiffs have been forced to pay the entire amount due

16 under the Barbara Settlement Agreement.

17           292.       Because Mikkelson and Snopes Media Group induced Plaintiffs to enter into a

18 settlement agreement with Barbara, which they would not have otherwise agreed to execute, based

19 on their promise to reimburse Plaintiffs for the entirety of the settlement payments, it would be

20 unfair and inequitable to allow Mikkelson and Snopes Media Group to renege on their promise

21 now.

22           293.       In the event that the Court finds that the September 2016 Agreement regarding the

23 Barbara Settlement Agreement is invalid or otherwise unenforceable, Plaintiffs will be without an

24 adequate remedy at law.

25           294.       Accordingly, the only way this inequity can be avoided is to enforce Mikkelson’s

26 and Snopes Media Group’s promise under the equitable doctrine of promissory estoppel, and order

27 Mikkelson and Snopes Media Group to reimburse Plaintiffs for all payments that they made

28 pursuant to the Barbara Settlement Agreement.


     SMRH:488625447.6                   Page 214 of-51-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           295.       The promise to reimburse Plaintiffs for all payments made under the Barbara

 2 Settlement Agreement was sufficiently certain such that specific enforcement by the Court is

 3 clearly ascertainable and appropriate.

 4                                   FOURTEENTH CLAIM FOR RELIEF

 5                                                  Defamation
 6       (By Plaintiff Proper Media Against Defendants Mikkelson and Snopes Media Group)
 7           296.       Plaintiff Proper Media herein realleges and incorporates by reference all of
 8 allegations set forth above in the preceding Paragraphs.

 9           297.       On information and belief, Defendants Mikkelson and Snopes Media Group
10 published or caused to be published the following statements about Proper Media in order to

11 solicit donations to the GoFundMe Campaign:

12                         a. “We had previously contracted with an outside vendor to provide certain
13                             services for Snopes.com. That contractual relationship ended earlier this
14                             year, but the vendor will not acknowledge the change in contractual status
15                             and continues to essentially hold the Snopes.com web site hostage.
16                             Although we maintain editorial control (for now), the vendor will not
17                             relinquish the site’s hosting to our control, so we cannot modify the site,
18                             develop it, or — most crucially — place advertising on it. The vendor
19                             continues to insert their own ads and has been withholding the advertising
20                             revenue from us.” On information and belief, this statement was published
21                             on www.gofundme.com/savesnopes in or about July 2017, is currently
22                             available, and has not been materially updated or otherwise changed.
23                         b. “You claim your site is essentially being ‘held hostage.’ What does that
24                             mean?” “After we terminated our contract with Proper Media, we sought to
25                             migrate our hosting to another service provider – and that provider is
26                             anxiously waiting to go (as are we). But migrations of sites like
27                             Snopes.com require some level of cooperation, coordination, and courtesy,
28                             which Proper Media has refused to provide. Without access to the servers,


     SMRH:488625447.6                    Page 215 of-52-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                             our site’s code, or our databases, we cannot migrate our site to a more

 2                             favorable service provider.” On information and belief, this statement was

 3                             published on www.savesnopes.com/faq in or about July 2017, is currently

 4                             available, and has not been materially updated or otherwise changed.
 5                         c. “Is one of Proper Media’s owners a director of Bardav?” “Absolutely not!
 6                             No owner or shareholder of Proper Media has ever held a seat on Bardav’s
 7                             board of directors.” On information and belief, this statement was
 8                             published on www.savesnopes.com/faq in or about July 2017, is currently
 9                             available, and has not been materially updated or otherwise changed.
10                         d. “100 percent of our earnings have been withheld from us for months on
11                             end.” On information and belief, this statement was published on
12                             www.savesnopes.com/faq in or about July 2017, is currently available, and
13                             has not been materially updated or otherwise changed.
14                         e. “Last July we informed you all about our difficulties with a vendor (Proper
15                             Media) who had been contracted to provide certain services for Snopes.com
16                             but would not acknowledge the lawful termination of that contract by us.
17                             The vendor would not relinquish the site’s hosting to our control and
18                             continued to insert their own advertisements on the site, withholding from
19                             us all the advertising revenue so generated.” On information and belief, this
20                             statement was published on www.gofundme.com/savesnopes in or about
21                             March 2018, is currently available, and has not been materially updated or
22                             otherwise changed.
23           298.       The aforementioned published statements are false and Mikkelson and Snopes
24 Media Group knew they were false, or reasonably should have known and failed to use reasonable

25 care to determine their truth or falsity. Mikkelson and Snopes Media Group have control over the

26 GoFundMe Campaign and the various websites comprising the GoFundMe Campaign, including

27 www.gofundme.com/savesnopes, www.savesnopes.com, and www.snopes.com—which contain

28 the above-mentioned false statements.


     SMRH:488625447.6                   Page 216 of-53-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           299.       These statements are false, in part, because:

 2                         a. Proper Media is not withholding any of Snopes Media Group’s advertising

 3                             revenue. To the contrary, Proper Media has paid Snopes Media Group all

 4                             of the advertising revenue allegedly due to Snopes Media Group under both

 5                             the General Services Agreement and in accordance with the Court’s orders

 6                             in this lawsuit. In fact, Proper Media has paid Snopes Media Group more

 7                             than it was owed—including by repaying the entirety of the Barbara

 8                             Settlement Agreement payments, which Mikkelson and Snopes Media

 9                             Group had previously agreed to pay.

10                         b. Proper Media is not holding Snopes.com “hostage.” Snopes Media Group

11                             has complete control over the Snopes.com website. Proper Media has

12                             released to Snopes Media Group all code and other information necessary

13                             for Snopes Media Group to migrate its hosting to another service provider.

14                             Indeed, Snopes Media Group migrated its hosting to another service

15                             provider in or about October 2017.

16                         c. Richmond, an owner of Proper Media, is in fact a Director of Snopes Media

17                             Group.

18           300.       Mikkelson and Snopes Media Group have published and maintained (without

19 materially updating or otherwise changing) the above-mentioned false statements in order to

20 solicit donations from the public to their GoFundMe Campaign.

21           301.       As a direct and proximate result of Mikkelson’s and Snopes Media Group’s

22 defamatory statements, including their false statement that Proper Media is allegedly holding the

23 Snopes.com website “hostage” and withholding all of its advertising revenue, Proper Media has

24 suffered actual damages, in an amount to be determined according to proof at trial. These

25 damages include but are not limited to harm to Proper Media’s reputation, goodwill, and current

26 and prospective business relationships.

27

28


     SMRH:488625447.6                    Page 217 of-54-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                    FIFTEENTH CLAIM FOR RELIEF

 2                      Violation of Business and Professions Code Section 17200, et seq.

 3       (Derivatively By Shareholder-Plaintiffs Schoentrup and Richmond Against Defendant

 4        Mikkelson, and Against Snopes Media Group, Green, Miller, and Dunn as Nominal

 5                                                 Defendants)

 6           302.       Plaintiffs Schoentrup and Richmond herein reallege and incorporate by reference

 7 all of allegations set forth above in the preceding Paragraphs.

 8           303.       This claim is brought by Plaintiffs Richmond and Schoentrup as named

 9 shareholders of Snopes Media Group on behalf of Snopes Media Group.

10           304.       For purposes of this claim, Miller, Green, and Dunn are named as nominal

11 defendants only pursuant to Section 389 of the Code of Civil Procedure and indispensable parties

12 as the previously-named owners of 20% of the Barbara share and 10% of Snopes Media Group.

13           305.       For the purposes of this claim, Snopes Media Group is named as a nominal

14 defendant pursuant to Section 382 of the Code of Civil Procedure.

15           306.       On information and belief, Defendant Mikkelson (purportedly on behalf of Snopes

16 Media Group) published or caused to be published the following statements online in order to

17 solicit donations from the public to the GoFundMe Campaign:

18                         a. “$500,000 is a lot of money, how do you plan on spending it?” “As for

19                             how we plan to use those donations, it’s quite simple. In order to continue

20                             our fact-checking efforts, we need to be able to pay our staff (which

21                             comprises 16 people), accommodate millions of monthly visitors, and cover

22                             other basic operating expenses, in addition to our legal expenses.” On

23                             information and belief, this statement was published on

24                             www.savesnopes.com/faq in or about July 2017, is currently available, and

25                             has not been materially updated or otherwise changed.

26                         b. “The GoFundMe team is in the process of releasing the donations directly

27                             to the company, where our controller will ensure the funds are allocated

28                             appropriately and our commitment to our donors is maintained.” On


     SMRH:488625447.6                   Page 218 of-55-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                             information and belief, this statement was published on

 2                             www.gofundme.com/savesnopes in or about August 2017, is currently

 3                             available, and has not been materially updated or otherwise changed.

 4                         c. Snopes Media Group has used “all previously raised funds” to pay for its

 5                             legal fees and Snopes Media Group is continuing to raise funds through the

 6                             GoFundMe Campaign to “sustain our ongoing operations, cover our legal

 7                             fees, and help us expand to stem the rising tide of misinformation.” On

 8                             information and belief, this statement was published on

 9                             www.gofundme.com/savesnopes in or about March 2018, is currently

10                             available, and has not been materially updated or otherwise changed.

11           307.       On information and belief, Mikkelson made and continues to make the

12 aforementioned representations, among others, about how the funds raised through the GoFundMe

13 Campaign will purportedly be used in order to induce and encourage donations from the public.

14 On information and belief, the GoFundMe Campaign donors have made donations to the

15 GoFundMe Campaign based on these representations.

16           308.       On information and belief, Mikkelson’s representations about how the funds raised

17 through the GoFundMe Campaign have been and will be used are false, and Mikkelson either

18 knows or reasonably should know that they are false. Specifically, on information and belief, and

19 contrary to Mikkelson’s representations, the GoFundMe Campaign funds are not in fact being

20 used to cover Snopes Media Group’s payroll, operating expenses, and legal expenses. To the

21 contrary, on information and belief, Mikkelson is using these funds, at least in part, to pay for his,

22 personal expenses, including but not limited to legal expenses that he, Green, and Miller have

23 personally incurred in connection with this lawsuit.

24           309.       Mikkelson has also made and is soliciting donations through the GoFundMe

25 Campaign based on false and defamatory statements about Proper Media, including that Proper

26 Media is allegedly holding the Snopes.com website “hostage” and is withholding all of its

27 advertising revenue.

28


     SMRH:488625447.6                   Page 219 of-56-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           310.       Additionally, Mikkelson has made and is soliciting donations through the

 2 GoFundMe Campaign based on misleading statements about the grounds for this litigation and the

 3 status of the claims in this litigation.

 4           311.       For example, Mikkelson (purportedly on behalf of Snopes Media Group) published

 5 or caused to be published the following statements online in order to solicit donations from the

 6 public to the GoFundMe Campaign:

 7                         a. “On 22 February 2018, the Superior Court entered a judgment in favor of

 8                             David Mikkelson dismissing all causes of action brought against him by

 9                             Proper Media.” On information and belief, this statement was published on

10                             www.gofundme.com/savesnopes in or about March 2018, is currently

11                             available, and has not been materially updated or otherwise changed.
12                         b. Snopes Media Group is engaged in litigation with an “outside vendor”
13                             (Proper Media) arising from the vendor’s alleged refusal to “acknowledge
14                             the change in contractual status” and its alleged holding the Snopes.com
15                             website “hostage.” On information and belief, this statement was published
16                             on www.gofundme.com/savesnopes in or about July 2017, is currently
17                             available, and has not been materially updated or otherwise changed.
18                         c. Snopes Media Group is involved in litigation with a “vendor (Proper
19                             Media) who had been contracted to provide certain services for Snopes.com
20                             but would not acknowledge the lawful termination of that contract by us.”
21                             On information and belief, this statement was published on
22                             www.gofundme.com/savesnopes in or about March 2018, is currently
23                             available, and has not been materially updated or otherwise changed.
24           312.       The above-mentioned statements about this litigation, for which the GoFundMe
25 Campaign donations are purportedly being solicited, are materially misleading. They fail to

26 mention that the Court denied Mikkelson’s request to dismiss the claims brought by Schoentrup

27 and Richmond, as Snopes Media Group shareholders, against Mikkelson, and that those claims are

28 ongoing. And, it omits, that this litigation was brought by Schoentrup and Richmond, Proper


     SMRH:488625447.6                   Page 220 of-57-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Media principals and Snopes Media Group shareholders, against Mikkelson (the founder, CEO,

 2 Director, and 50% shareholder of Snopes Media Group) on the grounds that he, in conspiracy with

 3 former minority shareholders Green and Miller, persistently abused, wasted, and embezzled

 4 Snopes Media Group funds in breach of his fiduciary duties.

 5           313.       On information and belief, Mikkelson made and continues to make the

 6 aforementioned misleading representations, among others, about this litigation in order to induce

 7 and encourage donations from the public. On information and belief, the GoFundMe Campaign

 8 donors have made donations to the GoFundMe Campaign based on these representations.

 9           314.       On information and belief, to date Mikkelson has raised over $850,000 from nearly

10 30,000 donors through the GoFundMe Campaign. On information and belief, Mikkelson is

11 continuing to raise funds through the GoFundMe Campaign, and receives donations on a daily or

12 near-daily basis.

13           315.       On information and belief, Mikkelson has repeatedly misappropriated Snopes

14 Media Group funds, including by directing or otherwise causing Snopes Media Group to

15 reimburse large sums of his personal expenses, including lavish vacations and personal legal fees

16 he incurred in connection with his divorce from Barbara.

17           316.       Additionally, on information and belief, Mikkelson has knowingly directed or

18 otherwise caused Snopes Media Group to improperly advance attorneys’ fees himself, and to his

19 co-conspirators, Green and Miller, in violation of Corporations Code sections 310(a) and 317(f),

20 and the Bylaws.

21           317.       Snopes Media Group’s advancement of attorneys’ fees to Mikkelson, Green, and

22 Miller constitutes an unlawful corporate transaction under the Corporations Code and Bylaws.

23 The Board’s authorization—through the Mikkelson, Miller, and Green Consents—of the

24 advancement of attorneys’ fees to Mikkelson, Miller, and Green Consents was an invalid and

25 unlawful corporate transaction for two reasons: (1) Mikkelson voted as an “interested director” in

26 violation of Corporations Code section 310(a); and (2) Mikkelson, Green, and Miller are not

27 entitled to the advancement of attorneys’ fees in connection with this lawsuit under both

28 Corporations Code section 317(f) and the Bylaws.


     SMRH:488625447.6                   Page 221 of-58-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           318.       Mikkelson voted as an “interested director” to advance attorneys’ fees to himself

 2 and to his co-conspirators and Defendants in violation of Corporations Code section 310(a). On

 3 information and belief, Mikkelson did so even though he knew, or reasonably should have known,

 4 that he was an “interested director,” and therefore could not vote on the proposed transaction (i.e.,

 5 the advancement of attorneys’ fees). And, on information and belief, Mikkelson also knew or

 6 reasonably should have known that neither he, Green, nor Miller are entitled to attorneys’ fees

 7 under either Corporations Code section 317(f) and the Bylaws.

 8           319.       On information and belief, Mikkelson directed or otherwise caused Snopes Media

 9 Group to advance large sums of personal legal expenses to himself, Green, and Miller, all in

10 violation of the Corporations Code and Bylaws, even though he knew, or reasonably should have

11 known, that Snopes Media Group was in dire financial straits, and on the verge of insolvency.

12           320.       Mikkelson’s conduct, as set forth above, was and is unlawful, unfair, and

13 fraudulent, constituting unfair competition and unlawful business practices under Business and

14 Professions Code sections 17200, et seq. Mikkelson’s conduct includes, without limitation,

15 publishing false and defamatory statements in connection with the GoFundMe Campaign in order

16 to induce and solicit donations from the public to pay for his personal expenses, including the

17 legal expenses that he and his co-conspirators have personally incurred in connection with this

18 lawsuit; misappropriating Snopes Media Group’s funds for his personal use and benefit; directing

19 or otherwise causing Snopes Media Group to improperly advance attorneys’ fees to himself,

20 Green, and Miller in violation of the Corporations Code and Bylaws; and other acts and omissions

21 as set forth herein.

22           321.       Among other things, Mikkelson’s conduct in connection with the GoFundMe

23 Campaign has and will cause substantial harm to Snopes Media Group’s and its web property

24 Snopes.com’s reputation and goodwill as a leading fact checking and fake news-debunking

25 resource. Mikkelson’s unlawful, unfair, and fraudulent conduct in connection with the GoFundMe

26 Campaign has also subjected Snopes Media Group to imminent and substantial liability both from

27 Plaintiffs and from the nearly 30,0000 individuals and entities (and counting) who have donated to

28


     SMRH:488625447.6                    Page 222 of-59-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 the GoFundMe Campaign on the basis of Mikkelson’s false, defamatory, and misleading

 2 statements.

 3           322.       Among other things, Mikkelson’s conduct in connection with misappropriating

 4 Snopes Media Group funds for his personal use and benefit, including but not limited to by

 5 advancing attorneys’ fees in connection with this litigation to himself, Green, and Miller in

 6 violation of the Corporations Code and Bylaws, has and will cause substantial harm to Snopes

 7 Media Group, including by draining its already dwindling profits, and thus putting it in immediate

 8 danger of insolvency and dissolution.

 9           323.       Schoentrup and Richmond, on behalf of Snopes Media Group, are entitled to

10 injunctive relief and other equitable remedies. Snopes Media Group has suffered irreparable harm

11 as a result of Mikkelson’s unlawful, unfair, and fraudulent activities and will continue to suffer

12 irreparable harm that cannot be adequately remedied at law.

13           324.       Schoentrup and Richmond, on behalf of Snopes Media Group, are entitled to

14 disgorgement of all gains, profits, advantages, and unjust enrichment derived by Mikkelson by

15 engaging in the aforementioned unfair and unlawful business practices.

16           325.       Making a pre-lawsuit demand on Snopes Media Group’s board of directors before

17 filing this claim for relief was futile for at least the following reasons:

18                         a. Snopes Media Group’s current Board consists of three directors—

19                             Mikkelson, Westbrook, and Richmond;

20                         b. Mikkelson’s own actions are the basis of the claim and therefore he is not

21                             disinterested and independent in evaluating claims against himself;

22                         c. Mikkelson has already acted in bad faith and breached his fiduciary duties

23                             to Plaintiffs and Snopes Media Group;

24                         d. Mikkelson’s decisions were not valid exercises of business judgment;

25                         e. Richmond is not disinterested and independent in evaluating claims against

26                             Mikkelson in this lawsuit, because he is both a Plaintiff and Defendant in

27                             this lawsuit and has asserted both derivative and direct claims against

28                             Mikkelson;


     SMRH:488625447.6                   Page 223 of-60-
                                                    732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                         f. Westbrook is the only allegedly disinterested and independent Director,

 2                             and, by himself, is unable to make corporate decisions on behalf of the

 3                             Board because a single Director does not constitute a quorum under the

 4                             Bylaws;

 5                         g. In or about June 2018, Mikkelson and Westbrook established a special

 6                             litigation committee, which is responsible for making all corporate

 7                             decisions about this litigation (the “Litigation Committee”);

 8                         h. Mikkelson and Westbrook are the only members of the Litigation

 9                             Committee;

10                         i. As set forth above, Mikkelson is not disinterested and independent and

11                             therefore cannot evaluate claims against himself as a member of the

12                             Litigation Committee; and

13                         j. Without Mikkelson, Westbrook is the sole member of the Litigation

14                             Committee, and cannot, by himself, make corporate decisions on behalf of

15                             the Litigation Committee because a single Director does not constitute a

16                             quorum under the Bylaws.

17                                    SIXTEENTH CLAIM FOR RELIEF

18                      Violation of Business and Professions Code Section 17200, et seq.
19       (By Plaintiff Proper Media Against Defendants Mikkelson and Snopes Media Group)
20           326.       Proper Media herein realleges and incorporates by reference all of allegations set
21 forth above in the preceding Paragraphs.

22           327.       On information and belief, Defendant Mikkelson (purportedly on behalf of Snopes
23 Media Group) published or caused to be published the following statements online in order to

24 solicit donations from the public to the GoFundMe Campaign:

25                         a. “$500,000 is a lot of money, how do you plan on spending it?” “As for
26                             how we plan to use those donations, it’s quite simple. In order to continue
27                             our fact-checking efforts, we need to be able to pay our staff (which
28                             comprises 16 people), accommodate millions of monthly visitors, and cover


     SMRH:488625447.6                    Page 224 of-61-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                             other basic operating expenses, in addition to our legal expenses.” On

 2                             information and belief, this statement was published on

 3                             www.savesnopes.com/faq in or about July 2017, is currently available, and

 4                             has not been materially updated or otherwise changed.
 5                         b. “The GoFundMe team is in the process of releasing the donations directly
 6                             to the company, where our controller will ensure the funds are allocated
 7                             appropriately and our commitment to our donors is maintained.” On
 8                             information and belief, this statement was published on
 9                             www.gofundme.com/savesnopes in or about August 2017, is currently
10                             available, and has not been materially updated or otherwise changed.
11                         c. Snopes Media Group has used “all previously raised funds” to pay for its
12                             legal fees and Snopes Media Group is continuing to raise funds through the
13                             GoFundMe Campaign to “sustain our ongoing operations, cover our legal
14                             fees, and help us expand to stem the rising tide of misinformation.” On
15                             information and belief, this statement was published on
16                             www.gofundme.com/savesnopes in or about March 2018, is currently
17                             available, and has not been materially updated or otherwise changed.
18           328.       On information and belief, Mikkelson (purportedly on behalf of Snopes Media
19 Group) made and continues to make the aforementioned representations, among others, about how

20 the funds raised through the GoFundMe Campaign will purportedly be used in order to induce and

21 encourage donations from the public. On information and belief, donors have made donations to

22 the GoFundMe Campaign based on these representations.

23           329.       On information and belief, Mikkelson’s representations (purportedly made on
24 behalf of Snopes Media Group) about how the funds raised through the GoFundMe Campaign

25 have been and will be used are false, and Mikkelson either knows or reasonably should know that

26 they are false. Specifically, on information and belief, and contrary to Mikkelson’s

27 representations, the GoFundMe Campaign funds are not in fact being used to cover Snopes Media

28 Group’s payroll, operating expenses, and legal expenses. To the contrary, on information and


     SMRH:488625447.6                   Page 225 of-62-
                                                    732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 belief, Mikkelson is using these funds, at least in part, to pay for his personal expenses, including

 2 but not limited to legal expenses that he, Green, and Miller have personally incurred in connection

 3 with this lawsuit.

 4           330.       Mikkelson has also made and is soliciting donations through the GoFundMe

 5 Campaign based on false and defamatory statements about Proper Media, including that Proper

 6 Media is allegedly holding the Snopes.com website “hostage” and withholding all of its

 7 advertising revenue.

 8           331.       On information and belief, to date Mikkelson (purportedly on behalf of Snopes

 9 Media Group) has raised over $850,000 from nearly 30,000 donors through the GoFundMe

10 Campaign. On information and belief, Mikkelson (purportedly on behalf of Snopes Media Group)

11 is continuing to raise funds through the GoFundMe Campaign, and receives donations on a daily

12 or near-daily basis.

13           332.       Mikkelson’s and Snopes Media Group’s conduct was and is unlawful, unfair, and

14 fraudulent, constituting unfair competition and unlawful business practices under California

15 Business and Professions Code sections 17200, et seq. Mikkelson’s and Snopes Media Group’s

16 conduct includes, without limitation, publishing false and defamatory statements in connection

17 with the GoFundMe Campaign in order to induce and solicit donations from the public to bankroll

18 his personal expenses, including the legal expenses that he and his co-conspirators have personally

19 incurred in connection with this lawsuit, and other acts and omissions as set forth herein.

20           333.       Among other things, Mikkelson’s conduct has and will cause substantial harm to

21 Proper Media’s reputation and goodwill, as well as to its current and prospective business

22 relationships.

23           334.       Proper Media is entitled to injunctive relief and other equitable remedies. Proper

24 Media has suffered irreparable harm and will continue to suffer irreparable harm as a result of

25 Mikkelson’s and Snopes Media Group’s unlawful, unfair, and fraudulent activities that cannot be

26 adequately remedied at law.

27

28


     SMRH:488625447.6                    Page 226 of-63-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           335.       Proper Media is entitled to disgorgement of all gains, profits, advantages, and

 2 unjust enrichment derived by Mikkelson and Snopes Media Group by engaging in the

 3 aforementioned unfair and unlawful business practices.

 4                                  SEVENTEENTH CLAIM FOR RELIEF

 5                                                   Rescission
 6       (Derivatively By Shareholder-Plaintiffs Schoentrup and Richmond Against Defendant
 7        Mikkelson, and Against Snopes Media Group, Green, Miller, and Dunn as Nominal
 8                                                  Defendants)
 9           336.       Plaintiffs Schoentrup and Richmond herein reallege and incorporate by reference
10 all of allegations set forth above in the preceding Paragraphs.

11           337.       This claim is brought by Plaintiffs Richmond and Schoentrup as named
12 shareholders of Snopes Media Group on behalf of Snopes Media Group.

13           338.       For purposes of this claim, Miller, Green, and Dunn are named as nominal
14 defendants only pursuant to Section 389 of the Code of Civil Procedure and indispensable parties

15 as the previously-named owners of 20% of the Barbara share and 10% of Snopes Media Group.

16           339.       For the purposes of this claim, Snopes Media Group is named as a nominal
17 defendant pursuant to Section 382 of the Code of Civil Procedure.

18           340.       In the Fall of 2017, the Board approved and authorized the advancement of
19 attorneys’ fees to Mikkelson, Green, and Miller in connection with this lawsuit. The Board’s

20 approval and authorization is memorialized in the Mikkelson, Green, and Miller Consents. (Exs.

21 F, G, H.)

22           341.       At the time of the Board’s approval and authorization of the advancement of
23 attorneys’ fees to Mikkelson, Green, and Miller, the Board consisted only of Mikkelson and

24 Westbrook. Thus, without Mikkelson’s vote, Snopes Media Group could not have approved the

25 advancement of attorneys’ fees to Mikkelson, Green, and Miller—because the Bylaws require a

26 majority of the directors in order to transact business. (See Ex. E, § 3.9 (“A majority of the

27 authorized number of directors shall constitute a quorum for the transaction of business . . . .”).)

28


     SMRH:488625447.6                    Page 227 of-64-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           342.       On information and belief, Snopes Media Group has advanced and continues to

 2 advance Mikkelson’s, Green’s, and Miller’s respective attorneys’ fees incurred in connection with

 3 this litigation, pursuant to and on the basis of and pursuant to the Mikkelson, Green, and Miller

 4 Consents.

 5           343.       Corporations Code section 310(a) provides, among other things, that a corporate

 6 transaction in which a director has a material financial interest is either void or voidable if the

 7 Board, in authorizing the transaction, counts the vote of an “interested director,” or a director who

 8 has a “material financial interest” in the transaction.

 9           344.       Mikkelson is an “interested director” under Corporations Code section 310(a) with

10 respect to the advancement of attorneys’ fees to Mikkelson, Green, and Miller in this lawsuit.

11           345.       The Mikkelson, Green, and Miller Consents constitute a “transaction” between a

12 corporation and its director under Corporations Code section 310(a).

13           346.       Therefore, Mikkelson, as an “interested director,” was not permitted to vote on the

14 advancement of attorneys’ fees to himself and his co-conspirators, Green and Miller, under

15 Corporations Code section 310(a).

16           347.       Corporations Code section 310(a) also provides that a contract approved by a board

17 of directors is either void or voidable if it is not “just and reasonable” as to the corporation at the

18 time it is authorized, approved or ratified.

19           348.       The Mikkelson, Green, and Miller Consents are not “just and reasonable” to

20 Snopes Media Group for two reasons: (1) Mikkelson, Green, and Miller are not entitled to

21 advanced attorneys’ fees in this litigation because they are not being sued “by reason of the fact”

22 that they are “agents” of Snopes Media Group under Corporations Code section 317(f) and the

23 Bylaws; and (2) Snopes Media Group’s advancement of attorneys’ fees to Mikkelson, Green, and

24 Miller is siphoning away Snopes Media Group’s already dwindling profits, placing it in imminent

25 danger of insolvency.

26           349.       Because of Snopes Media Group’s failure to comply with Corporations Code

27 section 310(a), and because the Mikkelson, Green, and Miller Consents are not “just and

28 reasonable” to Snopes Media Group (as they are draining Snopes Media Group’s profits),


     SMRH:488625447.6                    Page 228 of-65-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Schoentrup and Richmond, on behalf of Snopes Media Group, are entitled to rescission of the

 2 Mikkelson, Green, and Miller Consents and to damages for the prior unlawful advancement of

 3 attorneys’ fees to Mikkelson, Green, and Miller according to proof at trial.

 4           350.       Making a pre-lawsuit demand on Snopes Media Group’s board of directors before

 5 filing this claim for relief was futile for at least the following reasons:

 6                         a. Snopes Media Group’s current Board consists of three directors—

 7                             Mikkelson, Westbrook, and Richmond;

 8                         b. Mikkelson’s own actions are the basis of the claim and therefore he is not

 9                             disinterested and independent in evaluating claims against himself;

10                         c. Mikkelson has already acted in bad faith and breached his fiduciary duties

11                             to Plaintiffs and Snopes Media Group;

12                         d. Mikkelson’s decisions were not valid exercises of business judgment;

13                         e. Richmond is not disinterested and independent in evaluating claims against

14                             Mikkelson in this lawsuit, because he is both a Plaintiff and Defendant in

15                             this lawsuit and has asserted both derivative and direct claims against

16                             Mikkelson;

17                         f. Westbrook is the only allegedly disinterested and independent Director,

18                             and, by himself, is unable to make corporate decisions on behalf of the

19                             Board because a single Director does not constitute a quorum under the

20                             Bylaws;

21                         g. In or about June 2018, Mikkelson and Westbrook established a special

22                             litigation committee, which is responsible for making all corporate

23                             decisions about this litigation (the “Litigation Committee”);

24                         h. Mikkelson and Westbrook are the only members of the Litigation

25                             Committee;

26                         i. As set forth above, Mikkelson is not disinterested and independent and

27                             therefore cannot evaluate claims against himself as a member of the

28                             Litigation Committee; and


     SMRH:488625447.6                    Page 229 of-66-
                                                     732         PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                         j. Without Mikkelson, Westbrook is the sole member of the Litigation

 2                             Committee, and cannot, by himself, make corporate decisions on behalf of

 3                             the Litigation Committee because a single Director does not constitute a

 4                             quorum under the Bylaws.

 5                                   EIGHTEENTH CLAIM FOR RELIEF

 6                                               Declaratory Relief
 7                                  (By All Plaintiffs Against All Defendants)
 8           351.       Plaintiffs reallege and incorporate by reference the allegations in each of the
 9 preceding Paragraphs as if fully set forth herein.

10           352.       A dispute has arisen among Plaintiffs Schoentrup and Richmond, on the one hand,
11 and Defendants, on the other, with respect to whether the Mikkelson, Green, and Miller Consents

12 approving the advancement of attorneys’ fees violate the Corporations Code and Bylaws and are

13 therefore null and void, or whether they are valid corporate transactions.

14           353.       Plaintiffs Schoentrup and Richmond contend that the Mikkelson, Green, and Miller
15 Consents approving the advancement of attorneys’ fees violate the Corporations Code and Bylaws

16 and are therefore null and void, which contentions Schoentrup and Richmond are informed and

17 believe that Defendants deny.

18           354.       On information and belief, Defendants contend that the Mikkelson, Green, and
19 Miller Consents approving the advancement of attorneys’ fees are valid corporate transactions,

20 which contention Schoentrup and Richmond deny.

21           355.       Relatedly, a dispute has arisen among Plaintiffs Schoentrup and Richmond, on the
22 one hand, and Defendants, on the other, with respect to whether or not Snopes Media Group’s

23 advancement of attorneys’ fees to Mikkelson, Green, and Miller in connection with this lawsuit

24 violates the Corporations Code and Bylaws.

25           356.       Plaintiffs Schoentrup and Richmond contend that Snopes Media Group’s
26 advancement of attorneys’ fees to Mikkelson, Green, and Miller violates the Corporations Code

27 and Bylaws, which contentions Schoentrup and Richmond are informed and believe that

28 Defendants deny.


     SMRH:488625447.6                    Page 230 of-67-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           357.       On information and belief, Defendants contend that Snopes Media Group’s

 2 advancement of attorneys’ fees to Mikkelson, Green, and Miller is lawful and proper, which

 3 contentions Schoentrup and Richmond deny.

 4           358.       Schoentrup and Richmond desire a judicial determination of the parties’ rights with

 5 respect to this dispute over the Mikkelson, Green, and Miller Consents and Snopes Media Group’s

 6 advancement of attorneys’ fees to Mikkelson, Green, and Miller in this lawsuit. In particular,

 7 Schoentrup and Richmond desire a declaration that:

 8           359.       The Mikkelson, Green, and Miller Consents are invalid corporate transactions, and

 9 are therefore null and void; and

10           360.       Snopes Media Group’s advancement of attorneys’ fees to Mikkelson, Green, and

11 Miller violates the Corporations Code and the Bylaws and is thus improper and unlawful.

12                                           PRAYER FOR RELIEF

13           Plaintiffs respectfully request that the Court enter judgment in favor of Plaintiffs and
14 against Defendants, and award the following relief to Plaintiffs and against Defendants:

15           1.         Compensatory damages in an amount to be proved at trial;
16           2.         Punitive and exemplary damages under California Civil Code § 3294 and as
17                      otherwise allowable by law;
18           3.         An order that Mikkelson be removed as a Director of Snopes Media Group, and
19                      that he be barred from re-election to the Board for a specified time;
20           4.         An injunction enjoining Snopes Media Group from advancing attorneys’ fees to
21                      Mikkelson, Green, and Miller in connection with this lawsuit;
22           5.         An injunction enjoining Mikkelson and Snopes Media Group from engaging in acts
23                      of unfair competition and unlawful business practices, including by soliciting and
24                      collecting donations through the GoFundMe Campaign on the basis of false,
25                      defamatory, and misleading statements and representations, and by improperly
26                      advancing attorneys’ fees to Mikkelson, Green, and Miller in violation of the
27                      Corporations Code and Bylaws;
28           6.         Restitution and/or disgorgement of ill-gotten gains;


     SMRH:488625447.6                    Page 231 of-68-
                                                     732          PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1           7.         Rescission of the null and void Mikkelson, Green, and Miller Consents pursuant to

 2                      Corporations Code section 310(a);

 3           8.         A declaration that the Mikkelson, Green, and Miller Consents authorizing the

 4                      advancement of attorneys’ fees constitute unlawful corporate transactions, and are

 5                      thus null and void;

 6           9.         A declaration that Snopes Media Group’s prior and ongoing advancement of

 7                      attorneys’ fees to Mikkelson, Green, and Miller in connection with this lawsuit

 8                      violates the Corporations Code and Bylaws, and thus constitutes a null and void

 9                      corporate transaction;

10           10.        Promissory estoppel and specific enforcement of Mikkelson’s and Snopes Media

11                      Group’s promise to reimburse Plaintiffs for payments made under the Barbara

12                      Settlement Agreement;

13           11.        Plaintiffs’ costs of the suit;

14           12.        Attorneys’ fees;

15           13.        Interest on the sum of the compensatory and exemplary damages; and

16           14.        Such other relief as the Court may deem proper.

17

18                                         REQUEST FOR JURY TRIAL

19           Plaintiffs hereby demand a trial of this action by jury of all issues that may be tried to the
20 jury.

21 Dated: $SULO2019

22                                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23

24                                             By                   /s/ John A. Yacovelle
                                                                  JOHN A. YACOVELLE
25                                                                 MARISA B. MILLER
                                                                    KRISTIN P. HOUSH
26                                                             12275 El Camino Real, Suite 200
                                                              San Diego, California 92130-2006
27                                                                          -and-
28


     SMRH:488625447.6                      Page 232 of-69-
                                                       732       PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                        STEPHEN E. FOX (Pro Hac Vice)
                                             sfox@sheppardmullin.com
 2                                          2200 Ross Avenue, 24th Floor
                                                Dallas, Texas 75201
 3
                                    Attorneys for Plaintiffs/Cross-Defendants/
 4                                             Cross-Complainants
                                    PROPER MEDIA, LLC, CHRISTOPHER
 5                                      RICHMOND, PUBLIFE LLC and
                                            DREW SCHOENTRUP
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SMRH:488625447.6   Page 233 of-70-
                                    732     PLAINTIFFS’ THIRD AMENDED COMPLAINT
EXHIBIT A




EXHIBIT A

  Page 234 of 732
                     Limited Liability Company Agreement of
                               Proper Media, LLC,
                           a Limited Liability Company

I.    Formation.

      A.       State of Formation. This is a Limited Liability Company Operating Agreement
      (the "Agreement") for Proper Media, LLC, a Member-managed California limited
      liability company (the "Company") formed under and pursuant to California law.

      B.     Operating Agreement Controls. To the extent that the rights or obligations of the
      Members or the Company under provisions of this Operating Agreement differ from what
      they would be under California law absent such a provision, this Agreement, to the extent
      permitted under California law, shall control.

      C.   Primary Business Address. The location of the primary place of business of the
      Company is:

              4150 Mission Blvd., STE 220 San Diego, California 92109, or such other location
      as shall be selected from time to time by the Members.

      D.       Registered Agent and Office. The Company's initial agent (the "Agent") for
      service of process is Josh Shirvanian. The Agent's registered office is 3160 Camino Del
      Rio South Suite 309 San Diego, CA 92108. The Company may change its registered
      office, its registered agent, or both, upon filing a statement with the California Secretary
      of State.

      E.      No State Law Partnership. No provisions of this Agreement shall be deemed or
      construed to constitute a partnership (including, without limitation, a limited partnership)
      or joint venture, or any Member a partner or joint venturer of or with any other Member,
      for any purposes other than federal and state tax purposes.

II.   Purposes and Powers.

      A.     Purpose. The Company is created for the following business purpose: PROPER
      MEDIA, LLC will provide advertising and management solutions for web-based
      businesses.

      B.      Powers. The Company shall have all of the powers of a limited liability company
      set forth under California law.

      C.     Duration. The Company's term shall commence upon the filing of Articles of
      Organization and all other such necessary materials with the state of California. The
      Company will operate until terminated as outlined in this Agreement unless:

              1.     A majority of the Members vote to dissolve the Company;




                                     Page 235 of 732
                                                                                                     PM000041
               2.    No Member of the Company exists, unless the business of the Company is
              continued in a manner permitted by California law;

               3.     It becomes unlawful for either the Members or the Company to continue
              in business;

               4.     A judicial decree is entered that dissolves the Company; or

              5.     Any other event results in the dissolution of the Company under federal or
              California law.

III.   Members.

       A.   Members. The Members of the Company (jointly the "Members") and their
       Membership Interest in the same at the time of adoption of this Agreement are as follows:

              Drew Schoentrup, 40%

              Christopher Richmond, 40%

              Ryan Miller, 6.66%

              Tyler Dunn, 6.68%

              Vincent Green, 6.66%

       B.     Initial Contribution. Each Member shall make an Initial Contribution to the
       Company. The Initial Contributions of each shall be as described in Attachment A, Initial
       Contributions of the Members.

       No Member shall be entitled to interest on their Initial Contribution. Except as expressly
       provided by this Agreement, or as required by law, no Member shall have any right to
       demand or receive the return of their Initial Contribution.

       C.       Limited Liability of the Members. Except as otherwise provided for in this
       Agreement or otherwise required by California law, no Member shall be personally liable
       for any acts, debts, liabilities or obligations of the Company beyond their respective
       Initial Contribution. The Members shall look solely to the Company property for the
       return of their Initial Contribution, or value thereof, and if the Company property
       remaining after payment or discharge of the debts, liabilities or obligations of the
       Company is insufficient to return such Initial Contributions, or value thereof, no Member
       shall have any recourse against any other Member except as is expressly provided for by
       this Agreement.




                                     Page 236 of 732
                                                                                                    PM000042
D.     Withdrawal, Termination or Death of a Member. Should a Member die, be
terminated from or withdraw from the Company by choice, the remaining Members will
have the option to buy out that Member's Membership Interest in the Company in
accordance with Attachment B.

F.     Member Voting.

       1.      Voting power. The Company's Members shall each have voting power
       equal to their share of Membership Interest in the Company. However, in the case
       of terminating a Member’s employment with the Company, at least one Member
       in addition to Christopher Richmond and Drew Schoentrup must vote in favor of
       termination.

       2.       Proxies. At all meetings of Members, a Member may vote in person or by
       proxy executed in writing by the Member or by his duly authorized attorney-in-
       fact. Such proxy shall be delivered to the Secretary of the Company before or at
       the time of the meeting. No proxy shall be valid after eleven months from the date
       of its execution, unless otherwise provided in the proxy.

G.      Duties of the Members. The Members shall cause the Company to do or cause to
be done all things necessary to preserve and keep in full force and effect its existence,
rights (charter and statutory) and franchises. The Members also shall cause the Company
to:

       1.      Maintain its own books, records, accounts, financial statements,
       stationery, invoices, checks and other limited liability company documents and
       bank accounts separate from any other person;

       2.   At all times hold itself out as being a legal entity separate from the
       Members and any other person and conduct its business in its own name;

       3.     File its own tax returns, if any, as may be required under applicable law,
       and pay any taxes required to be paid under applicable law;

       4.     Not commingle its assets with assets of the Members or any other person,
       and separately identify, maintain and segregate all Company assets;

       5.     Pay its own liabilities only out of its own funds, except with respect to
       organizational expenses;

       6.      Maintain an arm's length relationship with the Members, and, with respect
       to all business transactions entered into by the Company with the Members,
       require that the terms and conditions of such transactions (including the terms
       relating to the amounts paid thereunder) are the same as would be generally
       available in comparable business transactions if such transactions were with a
       person that was not a Member;




                              Page 237 of 732
                                                                                            PM000043
     7.     Pay the salaries of its own employees, if any, out of its own funds and
     maintain a sufficient number of employees in light of its contemplated business
     operations;

     8.     Not guarantee or become obligated for the debts of any other person or
     hold out its credit as being available to satisfy the obligations of others;

     9.     Allocate fairly and reasonably any overhead for shared office space;

     10.    Not pledge its assets for the benefit of any other person or make any loans
     or advances to any person;

     11.    Correct any known misunderstanding regarding its separate identity;

     12.    Maintain adequate capital in light of its contemplated business purposes;

     13.      Cause its Members to meet or act pursuant to written consent and keep
     minutes of such meetings and actions and observe all other California limited
     liability company formalities;

     14.    Make any permitted investments directly or through brokers engaged and
     paid by the Company or its agents;

     15.    Not require any obligations or securities of the Members; and

     16.    Observe all other limited liability formalities.

              Failure of the Members to comply with any of the foregoing covenants
     shall not affect the status of the Company as a separate legal entity or the limited
     liability of the Members.

H.   Fiduciary Duties of the Members.

     1.      Loyalty and Care. Except to the extent otherwise provided herein, each
     Member shall have a fiduciary duty of loyalty and care similar to that of members
     of limited liability companies organized under the laws of California.

      2.     Competition with the Company. The Members shall refrain from dealing
     with the Company in the conduct of the Company's business as or on behalf of a
     party having an interest adverse to the Company unless a majority of the
     Members excluding the interested Member, consents thereto. The Members shall
     refrain from competing with the Company in the conduct of the Company's
     business unless a majority of the Members excluding the interested Member,
     consents thereto. In the event that a Member is the sole Member of the Company,
     no vote shall be required.




                            Page 238 of 732
                                                                                            PM000044
        3.      Duties Only to the Company. The Member's fiduciary duties of loyalty and
       care are to the Company and not to the other Members. The Members shall owe
       fiduciary duties of disclosure, good faith and fair dealing to the Company and to
       the other Members. A Member who so performs their duties shall not have any
       liability by reason of being or having been a Member.

        4.     Reliance on Reports. In discharging the Member's duties, a Member is
       entitled to rely on information, opinions, reports, or statements, including
       financial statements and other financial data, if prepared or presented by any of
       the following:

               i.     One or more Members, Officers, or employees of the Company
               whom the Member reasonably believes to be reliable and competent in the
               matters presented.

                ii.    Legal counsel, public accountants, or other persons as to matters
               the Member reasonably believes are within the persons' professional or
               expert competence.

                iii.   A committee of Members of which the affected Member is not a
               participant, if the Member reasonably believes the committee merits
               confidence.


 I.     Waiver of Partition: Nature of Interest. Except as otherwise expressly provided in
this Agreement, to the fullest extent permitted by law, each Member hereby irrevocably
waives any right or power that such Member might have to cause the Company or any of
its assets to be partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the assets of the
Company pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up or
termination of the Company. No Member shall have any interest in any specific assets of
the Company.

 J.    Compensation of Members. The Members shall have the authority to fix the
compensation of individual Members. All Members may be paid their expenses, if any, of
attendance at meetings of the Members, which may be a fixed sum for attendance at each
meeting of the Members or a stated salary as a Member. No such payment shall preclude
any Member from serving the Company in any other capacity and receiving
compensation therefor.

 K.     Members as Agents. All Members are agents of the Company for the purpose of
its business. An act of any Member, including the signing of an instrument in the
Company's name, binds the Company where the Member executed the act for apparently
carrying on the Company's business or business of the kind carried on by the Company in




                               Page 239 of 732
                                                                                                 PM000045
       the ordinary course, unless the Member had no authority to act for the Company in the
       particular matter and the person with whom the Member was dealing knew or had notice
       that the Member lacked authority. An act of a Member binds the Company, however,
       even where the Member executed the act not apparently for carrying on the Company's
       business or business of the kind carried on by the Company in the ordinary course only if
       the act was authorized by the other Members.


IV.    Accounting and Distributions.

       A.     Fiscal Year. The Company's fiscal year shall end on the last day of December.

       B.     Records. All financial records including tax returns and financial statements will
       be held at the Company's primary business address and will be accessible to all Members.

       C.     Distributions. Distributions shall be issued, as directed by the Company's
       Treasurer or Assistant Treasurer, on an annual basis, based upon the Company's fiscal
       year. The distribution shall not exceed the remaining net cash of the Company after
       making appropriate provisions for the Company's ongoing and anticipatable liabilities
       and expenses. Each Member shall receive a percentage of the overall distribution that
       matches that Member's percentage of Membership Interest in the Company.

V.     Tax Treatment Election.
       The Company has not filed with the Internal Revenue Service for treatment as a
corporation. Instead, the Company will be taxed as a pass-through organization. The Members
may elect for the Company to be treated as a S-Corporation or C-Corporation at any time.

VI.    Officers.

       A.      Appointment and Titles of Officers. The initial Officers shall be appointed by the
       Members and shall consist of at least a Chairman, a President, a Secretary and a
       Treasurer. Any additional or substitute Officers shall be chosen by the Members. The
       Members may also choose one or more Vice-President, Assistant Secretaries and
       Assistant Treasurers. Any number of offices may be held by the same person, as
       permitted by California law. The Members may appoint such other Officers and agents as
       they shall deem necessary or advisable who shall hold their offices for such terms and
       shall exercise such powers and perform such duties as shall be determined from time to
       time by the Members. The Officers and agents of the Company shall hold office until
       their successors are chosen and qualified. Any Officer elected or appointed by the
       Members may be removed at any time, with or without cause, by the affirmative vote of a
       majority of the Members. Any vacancy occurring in any office of the Company shall be
       filled by the Members. Unless the Members decide otherwise, if the title of an Officer is
       one commonly used for officers of a limited liability company formed under California
       law, the assignment of such title shall constitute the delegation to such person of the
       authorities and duties that are normally associated with that office.




                                     Page 240 of 732
                                                                                                    PM000046
1.       Chairman. The Chairman shall be the chief executive officer of the
Company, shall preside at all meetings of the Members, shall be responsible for
the general and active management of the business of the Company and shall see
that all orders and resolutions of the Members are carried into effect.

2.       President. In the absence of the Chairman or in the event of the
Chairman's inability to act, the President shall perform the duties of the Chairman,
and when so acting, shall have all the powers of and be subject to all the
restrictions upon the Chairman. The President shall perform such other duties and
have such other powers as the Members may from time to time prescribe.

3.      Vice-Presidents. In the absence of the Chairman and President or in the
event of their inability to act, any Vice-Presidents in the order designated by the
Members (or, in the absence of any designation, in the order of their election)
shall perform the duties of the Chairman, and when so acting, shall have all the
powers of and be subject to all the restrictions upon the Chairman. Vice-
Presidents, if any, shall perform such other duties and have such other powers as
the Members may from time to time prescribe.

4.       Secretary and Assistant Secretary. The Secretary shall be responsible for
filing legal documents and maintaining records for the Company. The Secretary
shall attend all meetings of the Members and record all the proceedings of the
meetings of the Company and of the Members in a book to be kept for that
purpose. The Secretary shall give, or cause to be given, notice of all meetings of
the Members, as required in this Agreement or by California law, and shall
perform such other duties as may be prescribed by the Members or the Chairman,
under whose supervision the Secretary shall serve. The Secretary shall cause to be
prepared such reports and/or information as the Company is required to prepare
by applicable law, other than financial reports. The Assistant Secretary, or if there
be more than one, the Assistant Secretaries in the order determined by the
Members (or if there be no such determination, then in order of their election),
shall, in the absence of the Secretary or in the event of the Secretary's inability to
act, perform the duties and exercise the powers of the Secretary and shall perform
such other duties and have such other powers as the Members may from time to
time prescribe.

5.      Treasurer and Assistant Treasurer. The Treasurer shall have the custody
of the Company funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company according to
generally accepted accounting practices, using a fiscal year ending on the last day
of the month of December. The Treasurer shall deposit all moneys and other
valuable effects in the name and to the credit of the Company in such depositories
as may be designated by the Members. The Treasurer shall distribute the
Company's profits to the Members. The Treasurer shall disburse the funds of the
Company as may be ordered by the Members and shall render to the Chairman
and to the Members, at their regular meetings or when the Members so require, an




                       Page 241 of 732
                                                                                         PM000047
       account of all of the Treasurer's transactions and of the financial condition of the
       Company. As soon as practicable after the end of each fiscal year of the
       Company, the Treasurer shall prepare a statement of financial condition as of the
       last day of the Company's fiscal year, and a statement of income and expenses for
       the fiscal year then ended, together with supporting schedules. Each of said
       annual statements shall be prepared on an income tax basis and delivered to the
       Members forthwith upon its preparation. In addition, the Treasurer shall keep all
       financial records required to be kept pursuant to California law. The Assistant
       Treasurer, or if there shall be more than one, the Assistant Treasurers in the order
       determined by the Members (or if there be no such determination, then in the
       order of their election), shall, in the absence of the Treasurer or in the event of the
       Treasurer's inability to act, perform the duties and exercise the powers of the
       Treasurer and shall perform such other duties and have such other powers as the
       Members may from time to time prescribe.

B.     Officers as Agents. The Officers, to the extent of their powers set forth in this
Agreement or otherwise vested in them by action of the Members not inconsistent with
this Agreement, are agents of the Company for the purpose of the Company's business,
and the actions of the Officers taken in accordance with such powers shall bind the
Company.

C.     Fiduciary Duties of the Officers.

       1.      Loyalty and Care. Except to the extent otherwise provided herein, each
       Officer shall have a fiduciary duty of loyalty and care similar to that of officers of
       limited liability companies organized under the laws of California.

       2.      Competition with the Company. The Officers shall refrain from dealing
       with the Company in the conduct of the Company's business as or on behalf of a
       party having an interest adverse to the Company unless a majority of the
       Members, excluding the interested Officer if that Officer is a Member, consents
       thereto. The Officers shall refrain from competing with the Company in the
       conduct of the Company's business unless a majority of the Members, excluding
       the interested Officer if that Officer is a Member, consents thereto. In the event
       that the interested Officer is the sole Member, no vote shall be required.

       3.       Duties Only to the Company. The Officers' fiduciary duties of loyalty and
       care are to the Company and not to the Members or other Officers. The Officers
       shall owe fiduciary duties of disclosure, good faith and fair dealing to the
       Company and to the Members, but shall owe no such duties to Officers unless the
       Officer is a Member. An Officer who so performs their duties shall not have any
       liability by reason of being or having been an Officer.

       4.      Reliance on Reports. In discharging the Officer's duties, an Officer is
       entitled to rely on information, opinions, reports, or statements, including




                               Page 242 of 732
                                                                                                 PM000048
              financial statements and other financial data, if prepared or presented by any of
              the following:

                      i.     One or more Members, Officers, or employees of the Company
                      whom the Officer reasonably believes to be reliable and competent in the
                      matters presented.

                      ii.     Legal counsel, public accountants, or other persons as to matters
                      the Officer reasonably believes are within the persons' professional or
                      expert competence.

                      iii.    A committee of Members of which the affected Officer is not a
                      participant, if the Officer reasonably believes the committee merits
                      confidence.

VII.   Dissolution.

       A.     Limits on Dissolution. The Company shall have a perpetual existence, and shall
       be dissolved, and its affairs shall be wound up only upon the provisions established in
       Section II(C) above.

               Notwithstanding any other provision of this Agreement, the Bankruptcy of any
       Member shall not cause such Member to cease to be a Member of the Company and upon
       the occurrence of such an event, the business of the Company shall continue without
       dissolution.

             Each Member waives any right that it may have to agree in writing to dissolve the
       Company upon the Bankruptcy of any Member or the occurrence of any event that causes
       any Member to cease to be a Member of the Company.

       B.      Winding Up. Upon the occurrence of any event specified in Section II(C), the
       Company shall continue solely for the purpose of winding up its affairs in an orderly
       manner, liquidating its assets, and satisfying the claims of its creditors. One or more
       Members, selected by the remaining Members, shall be responsible for overseeing the
       winding up and liquidation of the Company, shall take full account of the liabilities of the
       Company and its assets, shall either cause its assets to be distributed as provided under
       this Agreement or sold, and if sold as promptly as is consistent with obtaining the fair
       market value thereof, shall cause the proceeds therefrom, to the extent sufficient therefor,
       to be applied and distributed as provided under this Agreement.

       C.       Distributions in Kind. Any non-cash asset distributed to one or more Members in
       liquidation of the Company shall first be valued at its fair market value (net of any
       liability secured by such asset that such Member assumes or takes subject to) to
       determine the profits or losses that would have resulted if such asset were sold for such
       value, such profit or loss shall then be allocated as provided under this Agreement. The
       fair market value of such asset shall be determined by the Members or, if any Member




                                      Page 243 of 732
                                                                                                      PM000049
      objects, by an independent appraiser (any such appraiser must be recognized as an expert
      in valuing the type of asset involved) approved by the Members.

      D.     Termination. The Company shall terminate when (i) all of the assets of the
      Company, after payment of or due provision for all debts, liabilities and obligations of the
      Company, shall have been distributed to the Members in the manner provided for under
      this Agreement and (ii) the Company's registration with the state of California shall have
      been canceled in the manner required by California law.

      E.      Accounting. Within 60 days after complete liquidation, the Company Treasurer
      shall furnish the Members with a statement which shall set forth the assets and liabilities
      of the Company as at the date of dissolution and the proceeds and expenses of the
      disposition thereof.

      F.       Limitations on Payments Made in Dissolution. Except as otherwise specifically
      provided in this Agreement, each Member shall only be entitled to look solely to the
      assets of the Company for the return of its Initial Contribution and shall have no recourse
      for its Initial Contribution and/or share of profits (upon dissolution or otherwise) against
      any other Member.

      G.      Notice to California Authorities. Upon the winding up of the Company, the
      Member with the highest percentage of Membership Interest in the Company shall be
      responsible for the filing of all appropriate notices of dissolution with California and any
      other appropriate state or federal authorities or agencies as may be required by law. In the
      event that two or more Members have equally high percentages of Membership Interest
      in the Company, the Member with the longest continuous tenure as a Member of the
      Company shall be responsible for the filing of such notices.

VIII. Exculpation and Indemnification.

      A.       No Member, Officer, employee or agent of the Company and no employee, agent
      or affiliate of a Member (collectively, the "Covered Persons") shall be liable to the
      Company or any other person who has an interest in or claim against the Company for
      any loss, damage or claim incurred by reason of any act or omission performed or
      omitted by such Covered Person in good faith on behalf of the Company and in a manner
      reasonably believed to be within the scope of the authority conferred on such Covered
      Person by this Agreement, except that a Covered Person shall be liable for any such loss,
      damage or claim incurred by reason of such Covered Person's gross negligence or willful
      misconduct.

      B.      To the fullest extent permitted by applicable law, a Covered Person shall be
      entitled to indemnification from the Company for any loss, damage or claim incurred by
      such Covered Person by reason of any act or omission performed or omitted by such
      Covered Person in good faith on behalf of the Company and in a manner reasonably
      believed to be within the scope of the authority conferred on such Covered Person by this
      Agreement. Expenses, including legal fees, incurred by a Covered Person defending any




                                     Page 244 of 732
                                                                                                     PM000050
       claim, demand, action, suit or proceeding shall be paid by the Company. The Covered
       Person shall be liable to repay such amount if it is determined that the Covered Person is
       not entitled to be indemnified as authorized in this Agreement. No Covered Person shall
       be entitled to be indemnified in respect of any loss, damage or claim incurred by such
       Covered Person by reason of such Covered Person's gross negligence or willful
       misconduct with respect to such acts or omissions. Any indemnity under this Agreement
       shall be provided out of and to the extent of Company assets only.

       C.       A Covered Person shall be fully protected in relying in good faith upon the
       records of the Company and upon such information, opinions, reports or statements
       presented to the Company by any person as to matters the Covered Person reasonably
       believes are within such other person's professional or expert competence and who has
       been selected with reasonable care by or on behalf of the Company, including
       information, opinions, reports or statements as to the value and amount of the assets,
       liabilities, or any other facts pertinent to the existence and amount of assets from which
       distributions to the Members might properly be paid.

       D.      To the extent that, at law or in equity, a Covered Person has duties (including
       fiduciary duties) and liabilities relating thereto to the Company or to any other Covered
       Person, a Covered Person acting under this Agreement shall not be liable to the Company
       or to any other Covered Person for its good faith reliance on the provisions of this
       Agreement. The provisions of the Agreement, to the extent that they restrict the duties
       and liabilities of a Covered Person otherwise existing at law or in equity, are agreed by
       the Members to replace such other duties and liabilities of such Covered Person.

       E.    The foregoing provisions of this Article VIII shall survive any termination of this
       Agreement.

IX.    Insurance.

        The Company shall have the power to purchase and maintain insurance, including
insurance on behalf of any Covered Person against any liability asserted against such person and
incurred by such Covered Person in any such capacity, or arising out of such Covered Person's
status as an agent of the Company, whether or not the Company would have the power to
indemnify such person against such liability under the provisions of Article VIII or under
applicable law.

X.     Settling Disputes.

        All Members agree to enter into mediation before filing suit against any other Member or
the Company for any dispute arising from this Agreement or Company. Members agree to attend
one session of mediation before filing suit. If any Member does not attend mediation, or the
dispute is not settled after one session of mediation, the Members are free to file suit. Any law
suits will be under the jurisdiction of the state of California.

XI.    General Provisions.




                                      Page 245 of 732
                                                                                                    PM000051
A.      Notices. All notices, offers or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and may be personally served or sent
by United States mail and shall be deemed to have been given when delivered in person
or three (3) business days after deposit in United States mail, registered or certified,
postage prepaid, and properly addressed, by or to the appropriate party.

B.     Number of Days. In computing the number of days (other than business days) for
purposes of this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which national banks are or may elect to be closed, then the final
day shall be deemed to be the next day which is not a Saturday, Sunday or such holiday.

C.     Execution of Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which shall together constitute
one and the same instrument.

D.      Severability. The provisions of this Agreement are independent of and separable
from each other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be invalid or
unenforceable in whole or in part.

E.      Headings. The Article and Section headings in this Agreement are for
convenience and they form no part of this Agreement and shall not affect its
interpretation.

F.     Controlling Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the state of California (without regard to conflicts
of law principles thereof).

G.      Application of California Law. Any matter not specifically covered by a provision
of this Agreement shall be governed by the applicable provisions of California law.

H.      Amendment. This Agreement may be amended only by written consent of all the
Members. Upon obtaining the approval of any such amendment, supplement or
restatement as to the Certificate, the Company shall cause a Certificate of Amendment or
Amended and Restated Certificate to be prepared, executed and filed in accordance with
California law.

I.      Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions, express or
implied, oral or written, except as herein contained.




                               Page 246 of 732
                                                                                               PM000052
Page 247 of 732
                  PM000053
                                   ATTACHMENT A
                          Initial Contributions of the Members

The Initial Contributions of the Members of Proper Media, LLC are as follows:

Drew Schoentrup
      Contribution:
      Cash: $400.00

Christopher Richmond
       Contribution:
       Cash: $400.00

Ryan Miller
      Contribution:
      Cash: $66.66

Tyler Dunn
       Contribution:
       Cash: $66.68

Vincent Green
      Contribution:
      Cash: $66.66




                                    Page 248 of 732
                                                                                PM000054
                                     ATTACHMENT B
                                     Buy-Sell Agreement


This Buy-Sell Agreement (this "Agreement") is made effective as of June 16, 2015 (the
"Effective Date"), between and among Proper Media, LLC (the "Company") and each of the
individuals listed on the attached Schedule A (each an "Owner," and collectively, the
"Owners").

The Owners own all of the outstanding partnership interests of the Company (the "Units"), and
desire to promote and protect their mutual interests and the interests of the Company. Therefore,
the parties hereby agree as follows.

                                 Article I - Sales and Transfers

1.       General Transfer Restriction. No Owner (or any party acting on behalf of an Owner) may
sell or transfer any of such Owner's Units, whether now owned or later acquired, except in
accordance with the terms of this Agreement or by the written consent of the Company and all of
the other Owners. Any attempted sale or transfer of any Units (or any interest in any Units) that
violates the terms of this Agreement shall be void and shall not be binding upon, or recognized
by, the Company or the Owners.

        a.    Sale or Transfer Defined. The phrase "sale or transfer" includes any sale, pledge,
       encumbrance, gift, bequest, or other transfer of any Units, whether or not the transfer
       would be made (i) for value, or (ii) to another Owner, or (iii) voluntarily or involuntarily
       or by operation of law, or (iv) during an Owner's lifetime or upon an Owner's death.

       b.    Sale or Transfer Exception. The phrase "sale or transfer" does not include
       Owner's transfer into a self-settled trust for estate planning purposes.

2.      Permitted Voluntary Sale or Transfer During Lifetime. No Owner may voluntarily sell or
transfer such Owners Units under any circumstances except as permitted in 1(b) above.

3.      Involuntary Lifetime Disposition. Any Owner with knowledge of a possible Involuntary
Lifetime Disposition (defined below) must promptly provide written notice to each of the other
Owners describing the nature and details of the Involuntary Lifetime Disposition, as well as each
involved party (the "Third Party Transferee"). The Owner shall be deemed to have offered to
sell such Owner's Units (the "Offered Units") to the other Owners.

        a.     Involuntary Lifetime Disposition. An "Involuntary Lifetime Disposition"
       occurs when an Owner's Units, or any portion or interest in them, are involuntarily sold,
       transferred or otherwise disposed of, or an involuntary sale, transfer or disposal is
       threatened by any third person, whether by (i) sale upon the execution or in foreclosure of
       any pledge, hypothecation, lien or charge, or (ii) acquisition of an interest in such Units
       by a trustee in bankruptcy or a receiver, or (iii) any other means (but not including the
       death of the Owner or any purchase by the Other Owners pursuant to the other sections of




                                      Page 249 of 732
                                                                                                      PM000055
       this Agreement), or (iv) a court order denying the Owner sole ownership of the Owner's
       Units in connection with a property division in a divorce proceeding.

        b.     First Option to Other Owners. Each of the other Owners shall have sixty (60) days
       from the effective date of such notice during which such other Owners may elect to buy
       the Offered Units in proportion to their respective ownership of all outstanding Units
       (excluding the Offered Units) or in such other proportion upon which the other Owners
       agree. If the other Owners exercise their option to buy some or all of the Offered Units,
       they shall acquire such Units at the purchase price and on the payment terms described in
       Articles II and III below.

       c.      Permitted Sale or Transfer to Third Party Transferee. If the other Owners do not
       validly exercise their option to buy all of the Offered Units within the 60-day period, then
       any remaining Offered Units may be transferred to the Third Party Transferee. However,
       the transfer must be made on the same terms and conditions as those contained in the
       notice to the other Owners. Further, the Third Party Transferee must agree in writing to
       be bound by the terms of this Agreement before or at the time of the transfer. If the
       transfer to the Third Party Transferee is not completed within sixty (60) days after the
       expiration of the other Owners' 60-day option period, then the authorization under this
       Agreement for such transfer shall be deemed withdrawn as if no such transfer had been
       contemplated and no notice had been given.

4.      Termination of Employment. If any Owner (except for Drew Schoentrup and Christopher
Richmond) is employed by the Company (an "Employee-Owner") and ceases to be an
employee of the Company because the Employee-Owner is a Disabled Employee (see below), or
for any other reason, then such Owner shall be deemed to have offered to sell all of his or her
Units (the "Offered Units") to the Other Owners for the Purchase Price and on the Payment
Terms described in Articles II and III below. Further, each other Owner shall agree to buy all of
the Offered Units of the selling Employee-Owner in proportion to his or her respective
ownership of all outstanding Units (excluding the Offered Units), or in such other proportion
upon which the other Owners may agree. Such offer shall be deemed made on the date such
Employee-Owner ceased to be an employee of the Company.

        a.    Disabled Employee. An Employee-Owner is a "Disabled Employee" when such
       person is (i) under a legal decree of incompetency, or (ii) eligible for benefits for more
       than 50% disability under any group or individual disability insurance policy (as
       confirmed by an insurance company), or (iii) unable to perform substantially all of his or
       her regular duties for a period which is reasonably expected to last at least 180
       substantially consecutive days, as determined by an examining physician, to which
       examination each Employee-Owner hereby consents.

5.      Death of an Owner. Upon the death of an Owner, his or her Personal Representative (see
paragraph 4.a below) will immediately be deemed to have offered to sell to the other Owners all
of the deceased Owner's Units (the "Offered Units") at the Purchase Price and on the Payment
Terms described in Articles II and III below. Notwithstanding the actual closing date specified in




                                      Page 250 of 732
                                                                                                      PM000056
Article III, Section 2, the transfer of the Units shall be deemed effective at the close of business
day of the deceased Owner's death.

       a. Personal Representative. A Seller's "Personal Representative" includes any
           administrator, personal representative, executor or trustee who has legal responsibility
           for managing and disposing of the Seller's Units. It also includes any person who
           succeeds in interest to such Units, if no such fiduciary has control over such Units.

       b. First Option to Other Owners. Each of the other Owners shall have sixty (60) days
           from the effective date of such notice during which such other Owners may elect to
           buy the Offered Units in proportion to their respective ownership of all outstanding
           Units (excluding the Offered Units) or in such other proportion upon which the other
           Owners agree. If the other Owners exercise their option to buy some or all of the
           Offered Units, they shall acquire such Units at the purchase price and on the payment
           terms described in Articles II and III below.

       c. Permitted Sale or Transfer to Successor in Interest. If the other Owners do not validly
           exercise their option to buy all of the Offered Units within the 60-day period, then
           any remaining Offered Units may be transferred to any person who succeeds in
           interest to such Units. The successor in interest of the deceased Owner's Units shall
           be bound by the terms of this agreement, but will be limited to 0 percent management
           control in the operation of the business.

6.      Option of the Company. The other Owners shall have the option to transfer their
collective purchase rights under sections 2, 3, 4, and 5 of this Article I to the Company. The
Company shall be bound by the time periods set forth above, the purchase price provisions of
Article II, and the payment provisions of Article III. The option created under this paragraph
may be exercised by a consent to transfer signed by Owners who hold at least 75 percent of the
outstanding Units.

                                    Article II - Purchase Price

The "Purchase Price" shall be determined in accordance with the provisions of this Article II,
and the payment terms are set forth in Article III.

1.      Purchase Price. The "Purchase Price" shall be a prorata share of the Fair Market Value
of the Company based on the ratio of the Offered Units to the total number of Units owned by all
of the Owners.

2.      Fair Market Value. The “Fair Market Value” of the Company shall be calculated as 3.0
times the sum of the Company’s net profit, bonuses paid to Owners, and management fees paid
to PubLife, LLC, as reported on its last annual corporate tax return.

3.    Annual Revisions. Each year the Owners shall meet and review the Fair Market Value of
the Company. If the Owners unanimously agree, they shall restate the Fair Market Value of the
Company to reflect what they believe to be the then current fair market value. Such restated




                                       Page 251 of 732
                                                                                                       PM000057
value shall be recorded on a form dated and signed by each Owner and attached to this
Agreement. Such restated value shall be effective upon the date last signed by the Owners, or as
the Owners otherwise provide.

4.      Absence of Annual Revision. If for any reason the Owners have not unanimously agreed
to an annual revision of the Fair Market Value of the Company on or before the 75th day after
the end of a fiscal year, then the Fair Market Value of the Company as stated in this section shall
remain in effect.

                                  Article III - Payment Terms

1.      Type of Payment. The Purchase Price paid for the Offered Units of a deceased Owner or
an inter vivos transaction shall be paid in sixty (60) equal monthly installments. Such installment
payments shall due and payable on the first day of each month following The Closing. If
payments are not timely paid within ten (10) days of being due, interest shall accrue at the rate of
6% per annum. Each other Owner shall give the Seller a negotiable promissory note as evidence
of this debt. Such note shall permit the other Owner to prepay all or any part of the balance of the
note at any time without penalty or premium.

2.      The Closing. The purchase of the Offered Units will take place at a closing at the
Company's primary place of business or at any other place and time to which the parties agree. In
the case of the death, the closing shall be held 90 days after the date of the Owner's death. In all
other cases, the closing shall be held within thirty days after the date on which the last option to
buy is exercised or lapses.

        a.     Delivery of Certificates. At the closing, the other Owners will pay for the Offered
       Units. The Seller will deliver certificates representing all of the Offered Units, duly
       endorsed, free and clear of all encumbrances, and with evidence of payment of all
       necessary transfer taxes and fees.

        b.     Power of Attorney. Each Owner hereby appoints the Company, through its
       Secretary, as his or her agent and attorney-in-fact to execute and deliver all documents
       needed to convey his or her Units, if such selling Owner is not present at the closing. This
       power of attorney is coupled with an interest and does not terminate on the Owner's
       disability or death, and continues for as long as this Agreement is in effect, so long as the
       Owner was mentally capable of consenting, and consented, to the transaction, prior to
       their disability, incapacitation or death.

        c.     Death-Tax Liability. In the case of a sale because of the Seller's death, then
       notwithstanding any other provision of this Agreement to the contrary, payment for the
       Offered Units shall not be required until the Personal Representative of the Seller
       provides a release or other assurances to the reasonable satisfaction of the other Owners
       that the other Owners are protected from any liability for death taxes related to the
       Offered Units.




                                      Page 252 of 732
                                                                                                       PM000058
 d.     Escrow of Units. If any portion of the Purchase Price is evidenced by a promissory note,
the certificate(s), if any, for such portion or all of the Offered Units shall be endorsed in blank, or
accompanied by a duly executed, blank stock power, and delivered, in escrow, to an entity which
customarily acts as an escrow agent. The escrow agent shall hold such documents as security for
repayment of the promissory note. Upon notice from the other Owners that the promissory note
has been paid in full, the escrow agent shall deliver all deposited certificate(s), if any, to the
appropriate other Owners.

                            Article IV - Endorsement of Certificates

Endorsement. Promptly after the date each Owner becomes a party to this Agreement, each
Owner shall deliver to the Company's secretary all of his or her certificates. The Company's
Secretary shall endorse them as follows:

The sale, assignment, transfer, pledge, or other disposition of the Units represented by this
Certificate is restricted by the provisions of a Buy-Sell Agreement dated June 16, 2015, as
amended from time to time, by and among the Owners of Proper Media, LLC (the "Company"),
and with the Company's consent, a copy of which is on file in the Company's office.


                     Article V - Terminating or Amending the Agreement

1.     Termination. This Agreement will terminate if the Company is dissolved, put into
receivership, or becomes bankrupt. Further, Owners who hold at least 100 percent of the
outstanding Units may agree in writing to terminate this Agreement. However, the Owners may
not voluntarily terminate this Agreement to the disadvantage of any Owner whose Units have
been offered (or deemed offered) for sale, but for which the closing date has not yet occurred.

2.      Amendment. This Agreement may be amended upon the written consent of Owners who
hold at least 100 percent of the outstanding Units. However, the Owners may not amend this
Agreement to the disadvantage of any Owner whose Units have been offered (or deemed
offered) for sale, but for which the closing date has not yet occurred.

                            Article VII - Continuation of Restrictions

This Agreement shall continue to apply to the Units which are the subject of a sale or transfer
and to new Units issued by the Company. The transferee shall execute a counterpart signature
page to this Agreement. Such signature shall be binding on all Owners and the Company as if the
transferee was an original signor.

                                   Article VIII - Miscellaneous

1.      Tax Status. If at any time the Company has elected a status for tax purposes that is valid
only if the owners are individuals or other types of specified entities, then in order to protect such
election, no Owner may sell or transfer any of his or her Units to any person if such sale or




                                        Page 253 of 732
                                                                                                          PM000059
transfer might reasonably be expected to result in a termination of such election. No attempted
sale or transfer in violation of this paragraph will be valid or recognized by the Company.

2.      Binding Effect. This Agreement is binding on and enforceable by and against the parties,
their successors, legal representatives, heirs, and assigns.

3.     Governing Law. This Agreement will be governed by and construed according to the
laws of the State of California.

4.      Severability. If any provision of this Agreement is held to be invalid or unenforceable for
any reason, the remaining provisions shall continue to be valid and enforceable. If a court finds
that any provision of this Agreement is invalid or unenforceable, but that by limiting such
provision it would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

5.     Notices. All notices required or permitted to be given under this Agreement must be
given in writing, and will be deemed given when personally delivered or on the third day after
mailing by U.S. registered or certified mail, postage prepaid, with return receipt requested.
Notice to any Owner is valid if sent to him or her at such Owner's address as it appears in the
Company's records.

6.      Specific Performance. The Owners agree that the Units are unique and that the failure to
perform the obligations under this Agreement will result in irreparable damage to the other
parties. Further, the Owners agree that specific performance of these obligations may be obtained
by a lawsuit in equity.

7.     Waiver. Any party's failure to insist on compliance or enforcement of any provision of
this Agreement shall not affect its validity or enforceability or constitute a waiver of future
enforcement of that provision or of any other provision of this Agreement.

8.      Entire Agreement. This Agreement constitutes the entire agreement of the Owners among
themselves or with the Company regarding the subject matter of this Agreement and supersedes
all prior agreements regarding such subject matter.

9.      Effectiveness. This Agreement shall become effective when signed by all of the Owners
listed on Schedule A and by Drew Schoentrup, President, on behalf of Proper Media, LLC.




                                      Page 254 of 732
                                                                                                      PM000060
                        SCHEDULE A

                         List of Owners

Christopher Richmond
Drew Schoentrup
Ryan Miller
Tyler Dunn
Vincent Green




                       Page 255 of 732
                                          PM000061
EXHIBIT B




EXHIBIT B

  Page 256 of 732
Page 257 of 732
                  PM000062
Page 258 of 732
                  PM000063
Page 259 of 732
                  PM000064
Page 260 of 732
                  PM000065
Page 261 of 732
                  PM000066
Page 262 of 732
                  PM000067
Page 263 of 732
                  PM000068
EXHIBIT C




EXHIBIT C

  Page 264 of 732
Page 265 of 732
                  30
EXHIBIT D




EXHIBIT D

  Page 266 of 732
Page 267 of 732
                  30
EXHIBIT E




EXHIBIT E

  Page 268 of 732
Page 269 of 732
Page 270 of 732
Page 271 of 732
Page 272 of 732
Page 273 of 732
Page 274 of 732
Page 275 of 732
Page 276 of 732
Page 277 of 732
Page 278 of 732
Page 279 of 732
Page 280 of 732
Page 281 of 732
Page 282 of 732
Page 283 of 732
Page 284 of 732
Page 285 of 732
Page 286 of 732
Page 287 of 732
Page 288 of 732
Page 289 of 732
Page 290 of 732
Page 291 of 732
Page 292 of 732
Page 293 of 732
Page 294 of 732
Page 295 of 732
Page 296 of 732
Page 297 of 732
Page 298 of 732
Page 299 of 732
Page 300 of 732
Page 301 of 732
Page 302 of 732
Page 303 of 732
Page 304 of 732
Page 305 of 732
EXHIBIT F




EXHIBIT F

  Page 306 of 732
Page 307 of 732
Page 308 of 732
Page 309 of 732
Page 310 of 732
Page 311 of 732
Page 312 of 732
Page 313 of 732
EXHIBIT G




EXHIBIT G

  Page 314 of 732
Page 315 of 732
Page 316 of 732
Page 317 of 732
Page 318 of 732
Page 319 of 732
Page 320 of 732
Page 321 of 732
EXHIBIT H




EXHIBIT H

  Page 322 of 732
Page 323 of 732
Page 324 of 732
Page 325 of 732
Page 326 of 732
Page 327 of 732
Page 328 of 732
Page 329 of 732
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP

10

11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

12                             COUNTY OF SAN DIEGO, CENTRAL

13 PROPER MEDIA, LLC, a California limited       Lead Case No. 37-2017-00016311-CU-BC-CTL
   liability company; CHRISTOPHER
14 RICHMOND, an individual; and DREW             (Consolidated with 37-2018-00004335-CU-MC-CTL)
   SCHOENTRUP, an individual,
15                                               PROOF OF SERVICE
                  Plaintiffs,
16                                               The Hon. Richard S. Whitney
            v.                                   Dept. C-68
17
   BARDAV INC., a California corporation;        Complaint Filed:    May 4, 2017
18 DAVID MIKKELSON, an individual;               Trial Date:         October 4, 2019
   VINCENT GREEN, an individual; RYAN
19 MILLER, an individual; and TYLER
   DUNN, an individual,
20
                  Defendants.
21

22 AND ALL RELATED CROSS-ACTIONS.

23

24

25

26

27

28


     SMRH:490001913.1             Page 330 of -1-
                                               732                             PROOF OF SERVICE
Page 331 of 732
 1                                         SERVICE LIST

 2

 3    Paul A. Tyrell                               Richard P. Sybert
      Ryan C. Caplan                               Kimberley D. Howatt
 4    P. Jacob Kozaczuk                            Holly L.K. Heffner
      PROCOPIO, CORY, HARGREAVES                   GORDON & REES LLP
 5       & SAVITCH LLP                             101 W. Broadway, Suite 2000
      525 B Street, Suite 2200                     San Diego, CA 92101
 6    San Diego, CA 92101                          Tel: (619) 230-7461
      Tel: (619) 238-1900                          Fax: (619) 696-7124
 7    Fax: (619) 235-0398                          Email: rsybert@grsm.com
      Email: paul.tyrell@procopio.com                     khowatt@grsm.com
 8           ryan.caplan@procopio.com                     hheffner@grsm.com
             jacob.kozaczuk@procopio.com
 9                                                 Counsel for Defendant/Cross-Complainant/
      Counsel for Defendant/Cross-Complainant/     Cross-Defendant, DAVID MIKKELSON
10    Nominal Cross-Defendant, BARDAV INC.
11    John S. Kyle                                 Tyler Dunn
      Jeffrey B. Harris                            Proper Media, LLC
12    Laura Gantney                                4150 Mission Blvd., Suite 220
      KYLE HARRIS LLP                              San Diego, CA 92109
13    450 B Street, Suite 1410
      San Diego, CA 92101                          VIA PERSONAL SERVICE
14    Tel: (619) 600-0086
      Fax: (619) 600-5144
15    Email: jkyle@klhipbiz.com
              jharris@klhipbiz.com
16            lgantney@klhipbiz.com
17    Counsel for Defendants/Cross-Complainants/
      Cross-Defendants, VINCENT GREEN and
18    RYAN MILLER
19

20

21

22

23

24

25

26

27

28


     SMRH:490001913.1             Page 332 of -3-
                                               732                            PROOF OF SERVICE
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP
10

11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                              COUNTY OF SAN DIEGO, CENTRAL
13 PROPER MEDIA, LLC, a California limited         Lead Case No. 37-2017-00016311-CU-BC-CTL
   liability company; CHRISTOPHER
14 RICHMOND, an individual; and DREW               (Consolidated with 37-2018-00004335-CU-MC-CTL)
   SCHOENTRUP, an individual,
15                                                 NOTICE OF MOTION AND MOTION OF
                  Plaintiffs,                      PLAINTIFFS DREW SCHOENTRUP AND
16                                                 CHRISTOPHER RICHMOND FOR
            v.                                     PRELIMINARY INJUNCTION
17
   BARDAV INC., a California corporation;          [Memorandum of Points and Authorities,
18 DAVID MIKKELSON, an individual;                 Declaration of Kristin P. Housh, Declaration of
   VINCENT GREEN, an individual; RYAN              Christopher Richmond, Declaration of Greg
19 MILLER, an individual; and TYLER                Kaseno, [Proposed] Order, and Notice of
   DUNN, an individual,                            Lodgment filed concurrently herewith]
20
                  Defendants.                      Date:    May 10, 2019
21                                                 Time:    10:30 a.m.

22                                                 The Hon. Richard S. Whitney
                                                   Dept. C-68
23
                                                   Complaint Filed:      May 4, 2017
24                                                 Trial Date:           October 4, 2019

25
     [Additional Caption Continued on Next Page]
26

27

28
                                                   -1-
                                 Page 333 of 732
     SMRH:490055975.1           NOTICE OF MOTION & MOTION OF PLTFS. SCHOENTRUP & RICHMOND
                                                               FOR PRELIMINARY INJUNCTION
 1 BARDAV INC., a California corporation,

 2                      Plaintiff,
 3           v.
 4 DREW SCHOENTRUP, an individual;
   CHRISTOPHER RICHMOND, an
 5 individual; VINCENT GREEN, an
   individual; RYAN MILLER, an individual;
 6 TYLER DUNN, an individual; DAVID
   MIKKELSON, an individual and DOES 1
 7 through 10, inclusive,

 8                      Defendants.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                                       Page 334 of 732
     SMRH:490055975.1                 NOTICE OF MOTION & MOTION OF PLTFS. SCHOENTRUP & RICHMOND
                                                                     FOR PRELIMINARY INJUNCTION
 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that on May 10, 2019, at 10:30 a.m. or as soon thereafter as

 3 counsel may be heard in Department C-68 of the above-entitled Court, located at Hall of Justice,

 4 Central Courthouse, 330 West Broadway, San Diego, California 92101, the Honorable Richard S.

 5 Whitney presiding, Plaintiffs Drew Schoentrup (“Schoentrup”) and Christopher Richmond

 6 (“Richmond”) (together “Plaintiffs”) will, and hereby do move this Court for Preliminary

 7 Injunction against Defendant Snopes Media Group, Inc., previously known as Bardav, Inc.

 8 (“Snopes”), and individual Defendants David Mikkelson (“Mikkelson”), Vincent Green

 9 (“Green”), and Ryan Miller (“Miller”) (“Individual Defendants”) (together, “Defendants”).
10 Plaintiffs’ Motion is made pursuant to California Code of Civil Procedure sections 525-527,

11 California Business & Professions Code section 17200, et seq., and California Rules of Court,

12 Rule 3.1150.

13           Plaintiffs Schoentrup and Richmond seek the issuance of a Preliminary Injunction that:
14           (1) enjoins Defendant Snopes, and all persons acting in concert or participating with
15 Snopes, from using any funds or monies held, possessed, or controlled in Snopes’ name to

16 advance, satisfy, fund, reimburse, or otherwise pay for any legal expenses or fees (including but

17 not limited to attorneys’ fees) personally incurred by Individual Defendants Mikkelson, Green, or

18 Miller in connection with either defending themselves or pursuing any of their respective

19 affirmative counterclaims in this litigation, defined as the above-captioned matter and all

20 consolidated matters thereunder; and

21           (2) requires Individual Defendants Mikkelson, Green, and Miller to disgorge, restore, and
22 repay to Defendant Snopes any and all funds or monies that Snopes has previously advanced,

23 reimbursed, transferred, or otherwise paid to them, or to their agents, to pay for their respective

24 legal expenses incurred in connection with either defending themselves or pursuing any of their

25 affirmative counterclaims in this litigation, defined as the above-captioned matter and all

26 consolidated matters thereunder.

27           This Motion for Preliminary Injunction is made on the grounds that Plaintiffs Schoentrup
28 and Richmond are entitled to the relief demanded in the Third Amended Complaint, Snopes’
                                                     -3-
                                    Page 335 of 732
     SMRH:490055975.1              NOTICE OF MOTION & MOTION OF PLTFS. SCHOENTRUP & RICHMOND
                                                                  FOR PRELIMINARY INJUNCTION
 1 advancement of attorneys’ fees to the Individual Defendants during the course of this litigation

 2 will produce waste, and irreparable injury will befall Defendant Snopes before this matter can be

 3 heard on a regularly-noticed motion. This Motion for Preliminary Injunction consists of this

 4 Notice of Motion and Motion, the accompanying Memorandum of Points and Authorities, the

 5 Declarations of Kristin P. Housh, Christopher Richmond, and Gregory Kaseno filed herewith, the

 6 Notice of Lodgment of Exhibits, the allegations set forth in Plaintiffs’ Third Amended Complaint,

 7 and the files and records of this Court.

 8

 9
10 Dated: April 18, 2019

11
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
12

13
                                        By                        /s/ Kristin P. Housh
14                                                             JOHN A. YACOVELLE
                                                                MARISA B. MILLER
15                                                               KRISTIN P. HOUSH
                                                           12275 El Camino Real, Suite 200
16                                                        San Diego, California 92130-2006
                                                                          -and-
17                                                        STEPHEN E. FOX (Pro Hac Vice)
                                                              sfox@sheppardmullin.com
18                                                          2200 Ross Avenue, 24th Floor
                                                                 Dallas, Texas 75201
19
                                                      Attorneys for Plaintiffs/Cross-Defendants/
20                                                               Cross-Complainants
                                                      PROPER MEDIA, LLC, CHRISTOPHER
21                                                        RICHMOND, PUBLIFE LLC and
                                                              DREW SCHOENTRUP
22

23

24

25

26

27

28
                                                    -4-
                                   Page 336 of 732
     SMRH:490055975.1             NOTICE OF MOTION & MOTION OF PLTFS. SCHOENTRUP & RICHMOND
                                                                 FOR PRELIMINARY INJUNCTION
